 

Exhibit 10.1

 

Execution Copy

 

$30,000,000 REVOLVING CREDIT FACILITY

$30,000,000 TERM LOAN

 

CREDIT AGREEMENT

 

by and among

 

II-VI INCORPORATED

 

And

 

THE GUARANTORS PARTY HERETO

 

and

 

THE BANKS PARTY HERETO

 

and

 

PNC BANK, NATIONAL ASSOCIATION, As Agent

 

Dated as of December 10, 2004

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section


--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.    CERTAIN DEFINITIONS    1      1.1    Certain Definitions    1      1.2   
Construction    21           1.2.1.   

Number; Inclusion

   21           1.2.2.   

Determination

   21           1.2.3.   

Agent’s Discretion and Consent

   21           1.2.4.   

Documents Taken as a Whole

   21           1.2.5.   

Headings

   21           1.2.6.   

Implied References to this Agreement

   21           1.2.7.   

Persons

   21           1.2.8.   

Modifications to Documents

   22           1.2.9.   

From, To and Through

   22           1.2.10.   

Shall; Will

   22      1.3    Accounting Principles    22 2.    REVOLVING CREDIT AND SWING
LOAN FACILITY    22      2.1    Revolving Credit Commitments    22      2.2   
Nature of Banks’ Obligations with Respect to Revolving Credit Loans    23     
2.3    Commitment Fees    23      2.4    Intentionally Deleted    24      2.5   
Revolving Credit Loan Requests, Swing Loan Requests    24      2.6    Making
Loans    25      2.7    Notes    25      2.8    Use of Proceeds, Borrowings to
Repay Swing Loans    26           2.8.1   

Use of Proceeds

   26      2.9    Letter of Credit Subfacility    26           2.9.1.   

Issuance of Letters of Credit

   26           2.9.2.   

Letter of Credit Fees

   27           2.9.3.   

Disbursements, Reimbursement

   27           2.9.4.   

Repayment of Participation Advances

   28           2.9.5.   

Documentation

   29           2.9.6.   

Determinations to Honor Drawing Requests

   29           2.9.7.   

Nature of Participation and Reimbursement Obligations

   29           2.9.8.   

Indemnity

   31           2.9.9.   

Liability for Acts and Omissions

   31      2.10    Reduction of Revolving Credit Commitment    33 3.    TERM
LOANS    33      3.1    Term Loan Commitments    33

 

- i -



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section


--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

     3.2    Nature of Banks’ Obligations with Respect to Term Loans    33     
3.3    Intentionally Deleted    33      3.4    Term Loan Notes    34      3.5   
Use of Proceeds    34 4.    INTEREST RATES    35      4.1    Interest Rate
Options    35           4.1.1.    Revolving Credit Interest Rate Options    35  
        4.1.2.    Term Loan Interest Rate Options    35           4.1.3.   
Initial Interest Rates    36           4.1.4.    Rate Quotations    36      4.2
   Interest Periods    36           4.2.1.    Amount of Borrowing Tranche    36
          4.2.2.    Renewals    36      4.3    Interest After Default    37     
     4.3.1.    Letter of Credit Fees, Interest Rate    37           4.3.2.   
Other Obligations    37           4.3.3.    Acknowledgment    37      4.4   
Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available
   37           4.4.1.    Unascertainable    37           4.4.2.    Illegality;
Increased Costs; Deposits Not Available    37           4.4.3.    Agent’s and
Bank's Rights    38      4.5    Selection of Interest Rate Options    38 5.   
PAYMENTS    39      5.1    Payments    39      5.2    Pro Rata Treatment of
Banks    39      5.3    Interest Payment Dates    39      5.4    Voluntary
Prepayments    40           5.4.1.    Right to Prepay    40           5.4.2.   
Replacement of a Bank    41           5.4.3.    Change of Lending Office    41  
   5.5    Mandatory Prepayments    42           5.5.1.    Sale of Equity or
Issuance of Debt    42           5.5.2.    Sale of Assets    42           5.5.4
   Application Among Interest Rate Options    43      5.6    Additional
Compensation in Certain Circumstances    43           5.6.1.    Increased Costs
or Reduced Return Resulting from Taxes, Reserves, Capital Adequacy Requirements,
Expenses, Etc.    43           5.6.2.    Indemnity    44

 

- ii -



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section


--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

6.    REPRESENTATIONS AND WARRANTIES    45      6.1    Representations and
Warranties    45           6.1.1.   

Organization and Qualification

   45           6.1.2.   

Capitalization and Ownership

   45           6.1.3.   

Subsidiaries

   45           6.1.4.   

Power and Authority

   45           6.1.5.   

Validity and Binding Effect

   46           6.1.6.   

No Conflict

   46           6.1.7.   

Litigation

   46           6.1.8.   

Title to Properties

   46           6.1.9.   

Financial Statements

   47           6.1.10.   

Use of Proceeds; Margin Stock; Section 20 Subsidiaries

   47           6.1.11.   

Full Disclosure

   48           6.1.12.   

Taxes

   48           6.1.13.   

Consents and Approvals

   49           6.1.14.   

No Event of Default; Compliance with Instruments

   49           6.1.15.   

Patents, Trademarks, Copyrights, Licenses, Etc.

   49           6.1.16.   

Security Interests

   49           6.1.17.   

Intentionally Deleted

   50           6.1.18.   

Status of the Pledged Collateral

   50           6.1.19.   

Insurance

   50           6.1.20.   

Compliance with Laws

   50           6.1.21.   

Material Contracts; Burdensome Restrictions

   50           6.1.22.   

Investment Companies; Regulated Entities

   51           6.1.23.   

Plans and Benefit Arrangements

   51           6.1.24.   

Employment Matters

   52           6.1.25.   

Environmental Matters

   52           6.1.26.   

Senior Debt Status

   54           6.1.27.   

Anti-Terrorism Laws

   54           6.1.28   

Solvency

   55      6.2    Updates to Schedules    55 7.    CONDITIONS OF LENDING AND
ISSUANCE OF LETTERS OF CREDIT    56      7.1    First Loans and Letters of
Credit    56           7.1.1.   

Officer’s Certificate

   56           7.1.2.   

Secretary’s Certificate

   56           7.1.3.   

Delivery of Loan Documents

   56           7.1.4.   

Opinion of Counsel

   57           7.1.5.   

Legal Details

   57           7.1.6.   

Payment of Fees

   57

 

- iii -



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section


--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

          7.1.7.   

Intentionally Deleted

   57           7.1.8.   

Intentionally Deleted

   57           7.1.9.   

Consents

   57           7.1.10.   

Officer’s Certificate Regarding MACs,

   57           7.1.11.   

No Violation of Laws

   58           7.1.12.   

No Actions or Proceedings

   58           7.1.13.   

Insurance Policies; Certificates of Insurance; Endorsements

   58           7.1.14.   

Refinancing

   58           7.1.15.   

Consummation of Acquisition of Marlow Industries

   58      7.2    Each Additional Loan or Letter of Credit    61 8.    COVENANTS
   61      8.1    Affirmative Covenants    61           8.1.1.   

Preservation of Existence, Etc.

   61           8.1.2.   

Payment of Liabilities, Including Taxes, Etc.

   61           8.1.3.   

Maintenance of Insurance

   62           8.1.4.   

Maintenance of Properties and Leases

   62           8.1.5.   

Maintenance of Patents, Trademarks, Etc.

   62           8.1.6.   

Visitation Rights

   62           8.1.7.   

Keeping of Records and Books of Account

   63           8.1.8.   

Plans and Benefit Arrangements

   63           8.1.9.   

Compliance with Laws

   63           8.1.10.   

Use of Proceeds

   63           8.1.11.   

Intentionally Deleted

   64           8.1.12.   

Subordination of Intercompany Loans

   64           8.1.13.   

Tax Shelter Regulations

   64           8.1.14.   

Anti-Terrorism Laws

   64           8.1.15.   

Interest Rate Protection

   64      8.2    Negative Covenants    65           8.2.1.   

Indebtedness

   65           8.2.2.   

Liens

   65           8.2.3.   

Guaranties

   66           8.2.4.   

Loans and Investments

   66           8.2.5.   

Dividends and Related Distributions

   66           8.2.6.   

Liquidations, Mergers, Consolidations, Acquisitions

   67           8.2.7.   

Dispositions of Assets or Subsidiaries

   68           8.2.8.   

Affiliate Transactions

   69           8.2.9.   

Subsidiaries, Partnerships and Joint Ventures

   69           8.2.10.   

Continuation of or Change in Business

   70           8.2.11.   

Plans and Benefit Arrangements

   70

 

- iv -



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section


--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

          8.2.12.   

Fiscal Year

   71           8.2.13.   

Issuance of Stock

   71           8.2.14.   

Changes in Organizational Documents

   71           8.2.15.   

Intentionally Deleted

   71           8.2.16.   

Minimum Consolidated Debt Service Coverage Ratio

   71           8.2.17.   

Maximum Consolidated Leverage Ratio

   71           8.2.18.   

Minimum Net Worth

   71      8.3    Reporting Requirements    72           8.3.1.   

Quarterly Financial Statements

   72           8.3.2.   

Annual Financial Statements

   72           8.3.3.   

Certificate of the Borrower

   72           8.3.4.   

Notice of Default

   73           8.3.5.   

Notice of Litigation

   73           8.3.6.   

Certain Events

   73           8.3.7.   

Budgets, Forecasts, Other Reports and Information

   73           8.3.8.   

Tax Shelter Provisions

   74           8.3.9.   

Notices Regarding Plans and Benefit Arrangements

   74 9.    DEFAULT    76      9.1    Events of Default    76           9.1.1.
  

Payments Under Loan Documents

   76           9.1.2.   

Breach of Warranty

   76           9.1.3.   

Breach of Negative Covenants or Visitation Rights

   76           9.1.4.   

Breach of Other Covenants

   76           9.1.5.   

Defaults in Other Agreements or Indebtedness

   76           9.1.6.   

Final Judgments or Orders

   77           9.1.7.   

Loan Document Unenforceable

   77           9.1.8.   

Uninsured Losses; Proceedings Against Assets

   77           9.1.9.   

Notice of Lien or Assessment

   77           9.1.10.   

Insolvency

   77           9.1.11.   

Events Relating to Plans and Benefit Arrangements

   78           9.1.12.   

Cessation of Business

   78           9.1.13.   

Change of Control

   78           9.1.14.   

Involuntary Proceedings

   79           9.1.15.   

Voluntary Proceedings

   79      9.2    Consequences of Event of Default    79           9.2.1.   

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

   79           9.2.2.   

Bankruptcy, Insolvency or Reorganization Proceedings

   80           9.2.3.   

Set-off

   80

 

- v -



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section


--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

          9.2.4.   

Suits, Actions, Proceedings

   80           9.2.5.   

Application of Proceeds; Collateral Sharing

   81           9.2.6.   

Other Rights and Remedies

   82      9.3    Notice of Sale    82 10.    THE AGENT    82      10.1   
Appointment    82      10.2    Delegation of Duties    82      10.3    Nature of
Duties; Independent Credit Investigation    82      10.4    Actions in
Discretion of Agent; Instructions From the Banks    83      10.5   
Reimbursement and Indemnification of Agent by the Borrower    83      10.6   
Exculpatory Provisions; Limitation of Liability    84      10.7    Reimbursement
and Indemnification of Agent by Banks    85      10.8    Reliance by Agent    85
     10.9    Notice of Default    86      10.10    Notices    86      10.11   
Banks in Their Individual Capacities; Agent in its Individual Capacity    86  
   10.12    Holders of Notes    86      10.13    Equalization of Banks    87  
   10.14    Successor Agent    87      10.15    Agent’s Fee    88      10.16   
Availability of Funds    88      10.17    Calculations    88      10.18    No
Reliance on Agent’s Customer Identification Program    88      10.19   
Beneficiaries    89 11.    MISCELLANEOUS    89      11.1    Modifications,
Amendments or Waivers    89           11.1.1.   

Increase of Commitment; Extension of Expiration Date

   89           11.1.2.   

Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment

   89           11.1.3.   

Release of Collateral or Guarantor

   90           11.1.4.   

Miscellaneous

   90      11.2    No Implied Waivers; Cumulative Remedies; Writing Required   
90      11.3    Reimbursement and Indemnification of Banks by the Borrower;
Taxes    90      11.4    Holidays    91      11.5    Funding by Branch,
Subsidiary or Affiliate    92           11.5.1.   

Notional Funding

   92           11.5.2.   

Actual Funding

   92      11.6    Notices    92

 

- vi -



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section


--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

    11.7    Severability    93     11.8    Governing Law    93     11.9    Prior
Understanding    94     11.10    Duration; Survival    94     11.11   
Successors and Assigns    94     11.12    Confidentiality    95         
11.12.1.   

General

   95          11.12.2.   

Sharing Information With Affiliates of the Banks

   96     11.13    Counterparts    96     11.14    Agent's or Bank’s Consent   
96     11.15    Exceptions    97     11.16    CONSENT TO FORUM; WAIVER OF JURY
TRIAL    97     11.17    Certifications From Banks and Participants    97      
   11.17.1.   

Tax Withholding

   97          11.17.2.   

USA Patriot Act

   98     11.18    Joinder of Guarantors.    98

 

- vii -



--------------------------------------------------------------------------------

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

SCHEDULE 1.1.1(A)   -      PRICING GRID SCHEDULE 1.1(B)   -      COMMITMENTS OF
BANKS AND ADDRESSES FOR NOTICES SCHEDULE 6.1.2   -      CAPITALIZATION SCHEDULE
6.1.3   -      SUBSIDIARIES SCHEDULE 6.1.13   -      CONSENTS AND APPROVALS
SCHEDULE 6.1.18   -      AGREEMENTS REGARDING PLEDGED COLLATERAL SCHEDULE 6.1.19
  -      INSURANCE POLICIES SCHEDULE 6.1.23   -      EMPLOYEE BENEFIT PLAN
DISCLOSURES SCHEDULE 6.1.25   -      ENVIRONMENTAL DISCLOSURES SCHEDULE 8.2.1  
-      PERMITTED INDEBTEDNESS EXHIBITS            EXHIBIT 1.1(A)   -     
ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(G)(1)   -      GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)   -      GUARANTY AGREEMENT EXHIBIT 1.1(I)(2)   -     
INTERCOMPANY SUBORDINATION AGREEMENT EXHIBIT 1.1(P)(1)   -      PLEDGE AGREEMENT
EXHIBIT 1.1(R)   -      REVOLVING CREDIT NOTE EXHIBIT 1.1(S)   -      SWING LOAN
NOTE EXHIBIT 1.1(T)   -      TERM NOTE EXHIBIT 2.5.1   -      REVOLVING LOAN
REQUEST EXHIBIT 2.5.2   -      SWING LOAN REQUEST EXHIBIT 7.1.4   -      OPINION
OF COUNSEL EXHIBIT 7.1.5   -      SOLVENCY CERTIFICATE EXHIBIT 8.2.6   -     
ACQUISITION COMPLIANCE CERTIFICATE EXHIBIT 8.3.3   -      QUARTERLY COMPLIANCE
CERTIFICATE

 

- viii -



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of December 10, 2004 and is made by and among
II-VI INCORPORATED, a Pennsylvania corporation (the “Borrower”), each of the
Guarantors (as hereinafter defined), PNC BANK, NATIONAL ASSOCIATION (in such
capacity (“PNC Bank”) and the other BANKS (as hereinafter defined), and PNC
BANK, NATIONAL ASSOCIATION, in its capacity as agent for the Banks under this
Agreement (hereinafter referred to in such capacity as the “Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested the Banks to provide (i) a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$30,000,000 and (ii) a $30,000,000 term loan facility (the “Credit Facilities”);
and

 

WHEREAS, the Credit Facilities shall be used to fund the cash portion of an
acquisition, to refinance existing indebtedness, to pay transaction costs
associated with such acquisition, to pay fees and expenses associated with the
Credit Facilities and for general corporate purposes; and

 

WHEREAS, the Banks are willing to provide such Credit Facilities upon the terms
and conditions hereinafter set forth;

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1. CERTAIN DEFINITIONS

 

1.1 Certain Definitions.

 

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

 

Acquisition Agreement shall mean the Agreement and Plan of Merger dated as of
December 10, 2004 among II-VI Acquisition Co., a Texas corporation, Borrower,
Marlow Industries, Inc. and the shareholders of Marlow Industries, Inc.

 

Acquisition of Marlow Industries shall meant the merger of II-VI Acquisition
Co., a wholly owned Subsidiary of the Borrower, with and into Marlow Industries,
Inc., for cash consideration not in excess of $33,000,000 (including fees and
expenses), all under terms and conditions acceptable to the Agent and the Banks.

 



--------------------------------------------------------------------------------

Acquisition Date shall mean the date on which the Acquisition of Marlow
Industries, pursuant to the Acquisition Agreement, shall be complete.

 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

 

Agent shall mean PNC Bank, National Association, and its successors and assigns.

 

Agent’s Fee shall have the meaning assigned to that term in Section 10.15.

 

Agent’s Letter shall have the meaning assigned to that term in Section 10.15.

 

Agreement shall mean this Credit Agreement, as the same may be supplemented or
amended from time to time, including all schedules and exhibits.

 

Annual Statements shall have the meaning assigned to that term in Section
6.1.9((i)).

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

 

Applicable Commitment Fee Rate shall mean the percentage rate per annum at the
level indicated in the pricing grid on Schedule 1.1.1(A) as the applicable
“Commitment Fee.”

 

Applicable Margin shall mean the number of basis points shown on the pricing
grid on Schedule 1.1.1(A) to be added to the Base Rate or the Euro-Rate or to be
charged per annum under Section 2.3 to determine the Commitment Fee.

 

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Bank, a Transferor Bank and the Agent, as
Agent and on behalf of the remaining Banks, substantially in the form of Exhibit
1.1(A).

 

- 2 -



--------------------------------------------------------------------------------

Authorized Officer shall mean those individuals, designated by written notice to
the Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.

 

Bank-Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Bank and with respect to which the Agent confirms meets the
following requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes. The liabilities of the Loan Parties to the provider
of any Bank-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty Agreement and
otherwise treated as Obligations for purposes of each of the other Loan
Documents.

 

Banks shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.

 

Base Net Worth shall mean the sum of $118,222,250 plus (a) 50% of consolidated
net income of the Borrower and its Subsidiaries for each fiscal quarter in which
net income was earned (as opposed to a net loss) during the period from
September 30, 2004, and (b) 100% of the net proceeds of any Equity Offering,
each determined through the date of determination.

 

Base Rate shall mean the greater of (i) the interest rate per annum announced
from time to time by the Agent at its Principal Office as its then prime rate,
which rate may not be the lowest rate then being charged commercial borrowers by
the Agent, or (ii) the Federal Funds Open Rate plus 1/2% per annum.

 

Base Rate Option shall mean either the Revolving Credit Base Rate Option or the
Term Loan Base Rate Option.

 

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

 

Blocked Person shall have the meaning assigned to such term in Section 6.1.27.2.

 

Borrower shall mean II-VI Incorporated, a corporation organized and existing
under the laws of the Commonwealth of Pennsylvania.

 

- 3 -



--------------------------------------------------------------------------------

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and (ii)
all Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

Casualty Event shall mean, with respect to any property or assets (including
Property) of any Person, any loss of title with respect to Property or any loss
of or damage to or destruction of, or any condemnation or other taking
(including by any Official Body) of, such property or assets (including
Property) for which such Person or any of its Subsidiaries receives insurance
proceeds or proceeds of a condemnation award or other compensation; provided,
however, that no such event shall constitute a Casualty Event if such after-tax
proceeds or other compensation in respect thereof is less than $1,000,000.
Casualty Event shall include but not be limited to any taking of any Property of
any Loan Party or any part thereof, in or by condemnation or other eminent
domain proceedings pursuant to any law, general or special, or by reason of the
temporary requisition of the use or occupancy of any Property of any Loan Party
or any part thereof, by any Official Body, civil or military.

 

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be December 10, 2004 or, if all the conditions specified in Section
7 have not been satisfied or waived by such date, not later than December 31,
2004, as designated by the Borrower by at least three (3) Business Days’ advance
notice to the Agent at its Principal Office, or such other date as the parties
agree. The closing shall take place at 10:00 a.m., Eastern Standard Time, on the
Closing Date at the offices of Kirkpatrick & Lockhart LLP, or at such other time
and place as the parties agree.

 

Collateral shall mean the Pledged Collateral.

 

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.

 

Commitment shall mean as to any Bank the aggregate of its Revolving Credit
Commitment and Term Loan Commitment, in the case of PNC Bank, its Swing Loan

 

- 4 -



--------------------------------------------------------------------------------

Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments, Term Loan Commitments and Swing Loan Commitments of all of the
Banks.

 

Commitment Fee shall have the meaning assigned to that term in Section 2.3.

 

Compliance Certificate shall have the meaning assigned to such term in Section
8.3.3.

 

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by any of the Loan Parties, directly or
indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by any of the Loan Parties, whether in favor of the seller
or otherwise and whether fixed or contingent, (iii) any Guaranty given or
incurred by any Loan Party in connection therewith, and (iv) any other
consideration given or obligation incurred by any of the Loan Parties in
connection therewith.

 

Consolidated Debt Service shall mean, for any person, the sum of interest
expense, cash taxes, scheduled principal amounts on long-term debt, scheduled
payments under capital leases, and dividends of any Person for such period as
determined in accordance with GAAP.

 

Consolidated Debt Service Coverage Ratio shall mean the ratio of Consolidated
EBITDA to Consolidated Debt Service.

 

Consolidated EBITDA shall mean, for any period, the consolidated net income (or
net loss) of any Person for such period as determined in accordance with GAAP
plus the sum of (i) consolidated interest expense, (ii) total income tax
expense, (iii) consolidated amortization and depreciation expense, and (iv) any
extraordinary or unusual losses, minus any extraordinary or non-recurring gains.
After the Acquisition Date, the calculation of Consolidated EBITDA shall include
the trailing twelve month EBITDA of Marlow Industries.

 

Consolidated Leverage Ratio shall mean the ratio of Consolidated Total
Indebtedness to Consolidated EBITDA.

 

Consolidated Net Worth shall mean as of any date of determination total
stockholders’ equity of the Borrower and its Subsidiaries as of such date
determined and consolidated in accordance with GAAP.

 

Consolidated Total Indebtedness shall mean the consolidated Indebtedness of a
Person for such period.

 

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to

 

- 5 -



--------------------------------------------------------------------------------

Environmental Laws requires the investigation, cleanup, removal, remediation,
containment, abatement of or other response action or which otherwise
constitutes a violation of Environmental Laws.

 

Derivatives means, including without limitation, (a) any transaction (including
an agreement with respect thereto) now existing or hereafter entered into
between the Lender or an Affiliate of a Lender and the Borrower or any Loan
Party which is a rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions); (b) any combination of these transactions; and (c) any
agreements, instruments, certificates or documents contemplated thereby, as any
of the same may be supplemented or amended from time to time.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Drawing Date shall have the meaning assigned to that term in Section 2.9.3.2.

 

Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.

 

Environmental Laws shall mean all federal, state, local and foreign Laws and any
consent decrees, settlement agreements, judgments, orders, directives, policies
or programs issued by or entered into with an Official Body pertaining or
relating to: (i) pollution or pollution control; (ii) protection of human health
or the environment; (iii) employee safety in the workplace; (iv) the presence,
use, management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, transport, storage, collection,
distribution, disposal or release or threat of release of Regulated Substances;
(v) the presence of Contamination; (vi) the protection of endangered or
threatened species; and (vii) the protection of Environmentally Sensitive Areas.

 

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws,

 

- 6 -



--------------------------------------------------------------------------------

including Environmental Laws; or (v) a floodplain or other flood hazard area as
defined pursuant to any applicable Laws.

 

Equity Offering shall mean the sale by Borrower of any equity security (whether
sold in a private placement or a public offering, but not including the exercise
of stock options granted in the ordinary course of business).

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

Euro-Rate shall mean, with respect to the Loans comprising any Borrowing Tranche
to which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Agent by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the rate of
interest determined by the Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the average of
the London interbank offered rates for U.S. Dollars quoted by the British
Bankers’ Association as set forth on Moneyline Telerate (or appropriate
successor or, if the British Bankers’ Association or its successor ceases to
provide such quotes, a comparable replacement determined by the Agent) display
page 3750 (or such other display page on the Moneyline Telerate service as may
replace display page 3750) two (2) Business Days prior to the first day of such
Interest Period for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage. The Euro-Rate may
also be expressed by the following formula:

 

Euro-Rate =   

Average of London interbank offered rates quoted

by BBA or appropriate successor as shown on

Moneyline Telerate Service display page 3750

    

        1.00 - Euro-Rate Reserve Percentage

 

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Agent shall give
prompt notice to the Borrower of the Euro-Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

 

Euro-Rate Option shall mean either the Revolving Credit Euro-Rate Option or the
Term Loan Euro-Rate Option.

 

- 7 -



--------------------------------------------------------------------------------

Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

Event of Default shall mean any of the events described in Section 9.1 and
referred to therein as an “Event of Default.”

 

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments and
the Swing Loan Commitment, December 10, 2009.

 

Existing Credit Facility shall mean the Credit Agreement dated as of August 14,
2000 by and among the Borrower, PNC Bank, National Association, as Agent, the
Lenders party thereto and the Guarantors party thereto, as amended.

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

Federal Funds Open Rate. The rate per annum determined by the Agent in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the “open” rate for federal funds transactions as
of the opening of business for federal funds transactions among members of the
Federal Reserve System arranged by federal funds brokers on such day, as quoted
by Garvin Guybutler, any successor entity thereto, or any other broker selected
by the Bank, as set forth on the applicable Telerate display page; provided,
however; that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the “open” rate on the immediately preceding Business Day, or
if no such rate shall be quoted by a Federal funds broker at such time, such
other rate as determined by the Agent in accordance with its usual procedures.

 

Financial Projections shall have the meaning assigned to that term in Section
6.1.9((ii)).

 

- 8 -



--------------------------------------------------------------------------------

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3, and applied on a
consistent basis both as to classification of items and amounts.

 

Governmental Acts shall have the meaning assigned to that term in Section 2.9.8.

 

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof pursuant to Section 11.18.

 

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in the form of
Exhibit 1.1(G)(1).

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except (i) endorsement
of negotiable or other instruments for deposit or collection in the ordinary
course of business, and (ii) guaranties and indemnification obligations directly
related to the sale of goods or services by such Person in the ordinary course
of business.

 

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G)(2) executed and delivered by each of
the Guarantors to the Agent for the benefit of the Banks.

 

Historical Statements shall have the meaning assigned to that term in Section
6.1.9((i)).

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) any Guaranty of Indebtedness for borrowed money.

 

- 9 -



--------------------------------------------------------------------------------

Ineligible Security shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

 

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I)(2).

 

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans or Term Loans bear interest under the
Euro-Rate Option. Subject to the last sentence of this definition, such period
shall be one, two, three or six Months if Borrower selects the Euro-Rate Option.
Such Interest Period shall commence on the effective date of such Interest Rate
Option, which shall be (i) the Borrowing Date if the Borrower is requesting new
Loans, or (ii) the date of renewal of or conversion to the Euro-Rate Option if
the Borrower is renewing or converting to the Euro-Rate Option applicable to
outstanding Loans. Notwithstanding the second sentence hereof: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, the Guarantor and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness, including any Rate Protection Agreement.

 

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

 

Interim Statements shall have the meaning assigned to that term in Section
6.1.9((i)).

 

- 10 -



--------------------------------------------------------------------------------

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party and
its employees.

 

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

 

Letter of Credit shall have the meaning assigned to that term in Section 2.9.1.

 

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.9.3.4.

 

Letter of Credit Fee shall have the meaning assigned to that term in Section
2.9.2.

 

Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings.

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

 

LLC Interests shall have the meaning given to such term in Section 6.1.3.

 

Loan Documents shall mean this Agreement, the Agent’s Letter, the Guaranty
Agreement, the Intercompany Subordination Agreement, the Pledge Agreement, the
Notes, and any other instuments, certificates or documents delivered or
contemplated to be delivered hereunder or thereunder or in connection herewith
or therewith, as the same may be supplemented or amended from time to time in
accordance herewith or therewith, and Loan Document shall mean any of the Loan
Documents.

 

Loan Parties shall mean the Borrower and the Guarantors.

 

Loan Request shall have the meaning given to such term in Section 2.5.

 

- 11 -



--------------------------------------------------------------------------------

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans, Swing Loans and the Term Loans or any Revolving Credit Loan, Swing
Loan or the Term Loan.

 

Mandatory Prepayment Date shall have the meaning assigned to that term in
Section 5.5.1.

 

Marlow Industries shall mean Marlow Industries, Inc., a Texas corporation, to be
merged with and into II-VI Acquisition, Inc, a Delaware corporation, as part of
the Marlow Acquisition.

 

Material Adverse Change shall mean any set of circumstances or events which (i)
has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (ii) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition, results of
operations or prospects of the Loan Parties taken as a whole, (iii) impairs
materially or could reasonably be expected to impair materially the ability of
the Loan Parties taken as a whole to duly and punctually pay or perform its
Indebtedness, or (iv) impairs materially or could reasonably be expected to
impair materially the ability of the Agent or any of the Banks, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.

 

Maturity Date shall mean December 10, 2009.

 

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

 

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in Sections
4063 and 4064 of ERISA.

 

- 12 -



--------------------------------------------------------------------------------

Notes shall mean the Revolving Credit Notes, the Swing Loan Note and the Term
Notes.

 

Notices shall have the meaning assigned to that term in Section 11.6.

 

Obligation shall mean any obligation or liability of any of the Loan Parties or
II-VI Japan Incorporated to the Agent or any of the Banks, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, under or in connection with this
Agreement, the Notes, the Letters of Credit, the Agent’s Letter, the Rate
Protection Agreement (Japan) or any other Loan Document. Obligations shall
include the liabilities to any Bank under any Bank-Provided Interest Rate Hedge
but shall not include the liabilities to other Persons under any other Interest
Rate Hedge.

 

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

Participation Advance shall mean, with respect to any Bank, such Bank’s payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.9.3.4.

 

Partnership Interests shall have the meaning given to such term in Section
6.1.3.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Permitted Acquisitions shall have the meaning assigned to such term in Section
8.2.6.

 

Permitted Investments shall mean:

 

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

 

(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;

 

(iii) demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition;

 

- 13 -



--------------------------------------------------------------------------------

(iv) loans to or investments in any Person not to exceed in the aggregate at any
time outstanding $4,000,000;

 

(v) Investments in Permitted Joint Ventures; and

 

(vi) mutual funds that invest substantially all their assets in investments
described in (i), (ii) or (iii) above.

 

Permitted Joint Venture shall have the meaning assigned to that term in Section
8.2.9(b).

 

Permitted Liens shall mean:

 

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

 

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

 

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

 

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

 

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

(vi) Liens in favor of the Agent for the benefit of the Banks, including liens
under the Pledge Agreement and liens in the form of rights of set-off and
recoupment, securing the Obligations, including liabilities under any
Bank-Provided Interest Rate Hedge;

 

(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital leases permitted in this Agreement securing obligations of such
Loan Party or Subsidiary to the lessor under such leases;

 

- 14 -



--------------------------------------------------------------------------------

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;

 

(ix) Purchase Money Security Interests, provided that the aggregate amount of
loans and deferred payments secured by such Purchase Money Security Interests
plus amounts treated as indebtedness under GAAP with respect to leases treated
as capital leases under GAAP shall not exceed $1,000,000 (excluding for the
purpose of this computation any loans or deferred payments secured by Liens
described on Schedule 1.1(P)); and

 

(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty (30)
days of entry, and in either case they do not, in the aggregate, materially
impair the ability of any Loan Party to perform its Obligations hereunder or
under the other Loan Documents:

 

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;

 

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

 

(4) Liens resulting from final judgments or orders described in Section 9.1.6.

 

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

 

- 15 -



--------------------------------------------------------------------------------

Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(1) executed and delivered by Borrower to the Agent for the
benefit of the Banks.

 

Pledged Collateral shall mean 65% of the outstanding equity of II-VI Holdings
B.V. in which security interests are to be granted under the Pledge Agreement
and 65% of the equity of any future material foreign direct subsidiary of any
Loan Party.

 

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

 

Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Agent or the Required Banks, or any
combination of the foregoing, would constitute an Event of Default.

 

Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania.

 

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Pledged Collateral.

 

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

 

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

 

Purchasing Bank shall mean a Bank which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

 

Ratable Share shall mean the proportion that a Bank’s Commitment (excluding the
Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Banks.

 

Rate Protection Agreement (Japan) shall mean Second Amended and Restated Letter
Agreement dated September 25, 2002 (as the same may be amended) under which PNC
Bank extended a Rate Protection Term Loan to II-VI Japan Incorporated, as may in
the future be amended, restated or replaced, whereby PNC Bank extended a rate
protection term loan to II-VI Japan Incorporated of up to Yen 300,000,000,
guaranteed by the Borrower (amounts

 

- 16 -



--------------------------------------------------------------------------------

outstanding under the Rate Protection Agreement (Japan) being referred to herein
as the “Rate Protection Term Loan”).

 

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.

 

Regulation U shall mean Regulation U, T, G or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

Reimbursement Obligation shall have the meaning assigned to such term in Section
2.9.3.2.

 

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

 

Required Banks shall mean

 

(i) if there are no Loans, Reimbursement Obligations or Letter of Credit
Borrowings outstanding, Banks whose Commitments aggregate at least 51% of the
Commitments of all of the Banks, or

 

(ii) if there are Loans, Reimbursement Obligations, or Letter of Credit
Borrowings outstanding, any Bank or group of Banks if the sum of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings of such Banks then
outstanding aggregates at least 51% of the total principal amount of all of the
Loans, Reimbursement Obligations and Letter of Credit Borrowings then
outstanding. Reimbursement Obligations and Letter of Credit Borrowings shall be
deemed, for purposes of this definition, to be in favor of the Agent and not a
participating Bank if such Bank has not made its Participation Advance in
respect thereof and shall be deemed to be in favor of such Bank to the extent of
its Participation Advance if it has made its Participation Advance in respect
thereof.

 

Required Environmental Notices shall mean all notices, reports, plans, forms or
other filings which pursuant to Environmental Laws, Required Environmental
Permits or at the request or direction of an Official Body either must be
submitted to an Official Body or which otherwise must be maintained.

 

Required Environmental Permits shall mean all permits, licenses, bonds,
consents, programs, approvals or authorizations required under Environmental
Laws to own,

 

- 17 -



--------------------------------------------------------------------------------

occupy or maintain the Property or which otherwise are required for the
operations and business activities of the Borrower or Guarantors.

 

Revolving Credit Base Rate Option shall mean the option of the Borrower to have
Revolving Credit Loans bear interest at the rate and under the terms and
conditions set forth in Section 4.1.1((i)).

 

Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, as the same may be
reduced from time to time in accordance with Section 2.10, and Revolving Credit
Commitments shall mean the aggregate Revolving Credit Commitments of all of the
Banks.

 

Revolving Credit Euro-Rate Option shall mean the option of the Borrower to have
Revolving Credit Loans bear interest at the rate and under the terms and
conditions set forth in Section 4.1.1((ii)).

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Banks or one of the Banks to the Borrower pursuant to Section 2.1 or 2.9.3.

 

Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrower in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

 

Revolving Facility Usage shall mean at any time the sum of the Revolving Credit
Loans and Swing Loans outstanding and the Letters of Credit Outstanding.

 

Section 20 Subsidiary shall mean the Subsidiary of the bank holding company
controlling any Bank, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

 

Shares shall have the meaning assigned to that term in Section 6.1.2.

 

Solvent shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that shall be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it shall, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, and (e) such Person is not
engaged in

 

- 18 -



--------------------------------------------------------------------------------

business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities shall be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

 

Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business, but excluding any Letter of Credit under which
the stated amount of such Letter of Credit increases automatically over time.

 

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s Subsidiaries.

 

Subsidiary Shares shall have the meaning assigned to that term in Section 6.1.3.

 

Swing Loan Commitment shall mean PNC Bank’s commitment to make Swing Loans to
the Borrower pursuant to Section 2.1.2 hereof in an aggregate principal amount
up to $5,000,000.

 

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(S) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

 

Swing Loan Request shall mean a request for a Swing Loan made in accordance with
Section 2.5.2.

 

- 19 -



--------------------------------------------------------------------------------

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC Bank to the Borrower pursuant to
Section 2.1.2.

 

Term Loan shall have the meaning given to such term in Section 3.1; Term Loans
shall mean collectively all of the Term Loans.

 

Term Loan Base Rate Option shall mean the option of the Borrower to have Term
Loans bear interest at the rate and under the terms and conditions set forth in
Section 4.1.2((i)).

 

Term Loan Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Term Loans,” and thereafter on Schedule I to the most
recent Assignment and Assumption Agreement, and Term Loan Commitments shall mean
the aggregate Term Loan Commitments of all of the Banks.

 

Term Loan Euro-Rate Option shall mean the option of the Borrower to have Term
Loans bear interest at the rate and under the terms and conditions set forth in
Section 4.1.2((ii)).

 

Term Notes shall mean collectively and Term Note shall mean separately all of
the Term Notes of the Borrower in the form of Exhibit 1.1(T) evidencing the Term
Loans together with all amendments, extensions, renewals, replacements,
refinancings or refunds thereof in whole or in part.

 

Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.

 

Uniform Commercial Code shall have the meaning assigned to that term in Section
6.1.16.

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

- 20 -



--------------------------------------------------------------------------------

1.2 Construction.

 

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 

1.2.1. Number; Inclusion.

 

references to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

 

1.2.2. Determination.

 

references to “determination” of or by the Agent or the Banks shall be deemed to
include good-faith estimates by the Agent or the Banks (in the case of
quantitative determinations) and good-faith beliefs by the Agent or the Banks
(in the case of qualitative determinations) and such determination shall be
conclusive absent manifest error;

 

1.2.3. Agent’s Discretion and Consent.

 

whenever the Agent or the Banks are granted the right herein to act in its or
their sole discretion or to grant or withhold consent such right shall be
exercised in good faith;

 

1.2.4. Documents Taken as a Whole.

 

the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

 

1.2.5. Headings.

 

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

 

1.2.6. Implied References to this Agreement.

 

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 

1.2.7. Persons.

 

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 

- 21 -



--------------------------------------------------------------------------------

1.2.8. Modifications to Documents.

 

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

 

1.2.9. From, To and Through.

 

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

 

1.2.10. Shall; Will.

 

references to “shall” and “will” are intended to have the same meaning.

 

1.3 Accounting Principles.

 

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing the Annual
Statements referred to in Section 6.1.9((i)) [Historical Statements]. In the
event of any change after the date hereof in GAAP, and if such change would
result in the inability to determine compliance with the financial covenants set
forth in Section 8.2 based upon the Borrower’s regularly prepared financial
statements by reason of the preceding sentence, then the parties hereto agree to
endeavor, in good faith, to agree upon an amendment to this Agreement that would
adjust such financial covenants in a manner that would not affect the substance
thereof, but would allow compliance therewith to be determined in accordance
with the Borrower’s financial statements at that time.

 

2. REVOLVING CREDIT AND SWING LOAN FACILITY

 

2.1 Revolving Credit Commitments.

 

2.1.1 Revolving Credit Loans

 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date

 

- 22 -



--------------------------------------------------------------------------------

provided that after giving effect to such Loan the aggregate amount of Loans
from such Bank shall not exceed such Bank’s Revolving Credit Commitment minus
such Bank’s Ratable Share of the Letters of Credit Outstanding. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.1.

 

2.1.2 Swing Loan Commitment

 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, PNC Bank may, at its option, cancelable at any
time for any reason whatsoever, make swing loans (the “Swing Loans”) to the
Borrower at any time or from time to time after the date hereof to, but not
including, the Expiration Date, in an aggregate principal amount up to but not
in excess of $5,000,000 (the “Swing Loan Commitment”), provided that the
aggregate principal amount of PNC Bank’s Swing Loans, Letters of Credit
Outstanding and the Revolving Credit Loans of all the Banks at any one time
outstanding shall not exceed the Revolving Credit Commitments of all the Banks.
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.2.

 

2.2 Nature of Banks’ Obligations with Respect to Revolving Credit Loans.

 

Each Bank shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Revolving Credit Loan Requests] in accordance
with its Ratable Share. The aggregate of each Bank’s Revolving Credit Loans
outstanding hereunder to the Borrower at any time shall never exceed its
Revolving Credit Commitment minus its Ratable Share of the Letters of Credit
Outstanding. The obligations of each Bank hereunder are several. The failure of
any Bank to perform its obligations hereunder shall not affect the Obligations
of the Borrower to any other party nor shall any other party be liable for the
failure of such Bank to perform its obligations hereunder. The Banks shall have
no obligation to make Revolving Credit Loans hereunder on or after the
Expiration Date.

 

2.3 Commitment Fees.

 

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Agent for the account of each Bank, as consideration for such Bank’s
Revolving Credit Commitment hereunder, a nonrefundable commitment fee (the
“Commitment Fee”) equal the Applicable Commitment Fee Rate per annum (computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) on the average daily difference between the amount of (i) such Bank’s
Revolving Credit Commitment as the same may be constituted from time to time
(for purposes of this computation, PNC Bank’s Swing Loans shall be deemed to be
borrowed amounts under its Revolving Credit Commitment) and the (ii) the sum of
such Bank’s Revolving Credit Loans outstanding plus its Ratable Share of Letters
of Credit Outstanding. All Commitment Fees shall be payable in arrears on the
first Business Day of each January, April, July and October after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

 

- 23 -



--------------------------------------------------------------------------------

2.4 Intentionally Deleted.

 

2.5 Revolving Credit Loan Requests, Swing Loan Requests.

 

2.5.1 Revolving Credit Loan Requests.

 

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Banks to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans or Term Loans pursuant to Section 4.2 [Interest Periods], by delivering to
the Agent, not later than 10:00 a.m., Pittsburgh time, (i) three (3) Business
Days prior to the proposed Borrowing Date with respect to the making of
Revolving Credit Loans to which the Euro-Rate Option applies or the conversion
to or the renewal of the Euro-Rate Option for any Loans; and (ii) one (1)
Business Day prior to either the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.5.1 or a request by telephone immediately
confirmed in writing by letter, facsimile or telex in such form (each, a “Loan
Request”), it being understood that the Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall be irrevocable and shall
specify (i) the proposed Borrowing Date; (ii) the aggregate amount of the
proposed Loans comprising each Borrowing Tranche, which shall be in integral
multiples of $250,000 and not less than $250,000 for each Borrowing Tranche to
which the Euro-Rate Option applies and not less than the lesser of $250,000 or
the maximum amount available for Borrowing Tranches to which the Base Rate
Option applies; (iii) whether the Euro-Rate Option or Base Rate Option shall
apply to the proposed Loans comprising the applicable Borrowing Tranche; and
(iv) in the case of a Borrowing Tranche to which the Euro-Rate Option applies,
an appropriate Interest Period for the Loans comprising such Borrowing Tranche.

 

2.5.2 Swing Loan Requests

 

Except as otherwise provided herein, and provided that no Event of Default has
occurred, the Borrower may from time to time prior to the Expiration Date
request PNC Bank to make Swing Loans by delivery to PNC Bank not later than
12:00 noon Pittsburgh time on the proposed Borrowing Date of a duly completed
request therefor substantially in the form of Exhibit 2.5.2 hereto or a request
by telephone immediately confirmed in writing by letter, facsimile or telex
(each, a “Swing Loan Request”), it being understood that the Agent may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be not less than $1,000,000 and shall be
in integral multiples of $100,000.

 

- 24 -



--------------------------------------------------------------------------------

2.6 Making Loans.

 

2.6.1 Revolving Credit Loans.

 

The Agent shall, promptly after receipt by it of a Loan Request pursuant to
Section 2.5 [Revolving Credit Loan Requests], notify the Banks of its receipt of
such Loan Request specifying: (i) the proposed Borrowing Date and the time and
method of disbursement of the Revolving Credit Loans requested thereby; (ii) the
amount and type of each such Revolving Credit Loan and the applicable Interest
Period (if any); and (iii) the apportionment among the Banks of such Revolving
Credit Loans as determined by the Agent in accordance with Section 2.2 [Nature
of Banks’ Obligations]. Each Bank shall remit the principal amount of each
Revolving Credit Loan to the Agent such that the Agent is able to, and the Agent
shall, to the extent the Banks have made funds available to it for such purpose
and subject to Section 7.2 [Each Additional Loan], fund such Revolving Credit
Loans to the Borrower in U.S. Dollars and immediately available funds at the
Principal Office prior to 2:00 p.m., Pittsburgh time, on the applicable
Borrowing Date, provided that if any Bank fails to remit such funds to the Agent
in a timely manner, the Agent may elect in its sole discretion to fund with its
own funds the Revolving Credit Loans of such Bank on such Borrowing Date, and
such Bank shall be subject to the repayment obligation in Section 10.16
[Availability of Funds].

 

2.6.2 Swing Loans.

 

So long as PNC Bank elects to make Swing Loans, PNC Bank shall, after receipt by
it of a Swing Loan Request pursuant to Section 2.5.2, fund such Swing Loan to
the Borrower in U.S. Dollars and immediately available funds at the Principal
Office prior to 3:00 p.m. Pittsburgh time on the Borrowing Date.

 

2.7 Notes.

 

2.7.1 Revolving Credit Notes

 

The Obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans made to it by each Bank, together with interest
thereon, shall be evidenced by a Revolving Credit Note dated the Closing Date
payable to the order of such Bank in a face amount equal to the Revolving Credit
Commitment of such Bank.

 

2.7.2 Swing Loan Note

 

The obligation of the Borrower to repay the unpaid principal amount of the Swing
Loans made to it by PNC Bank together with interest thereon shall be evidenced
by a demand promissory note of the Borrower dated the Closing Date in
substantially the form attached hereto as Exhibit 1.1(S) payable to the order of
PNC Bank in a face amount equal to the Swing Loan Commitment.

 

- 25 -



--------------------------------------------------------------------------------

2.8 Use of Proceeds, Borrowings to Repay Swing Loans

 

2.8.1 Use of Proceeds.

 

The proceeds of the Revolving Credit Loans shall be used (i) to make cash
payments in connection with the Acquisition of Marlow Industries, (ii) to pay
transaction costs associated with the Acquisition of Marlow Industries, (iii) to
refinance existing indebtedness of the Borrower under the Existing Credit
Facility, (iv) to pay fees and expenses associated with the Credit Facilities,
and (v) for general corporate purposes, working capital and Permitted
Acquisitions and in accordance with Section 8.1.10 [Use of Proceeds].

 

2.8.2 Borrowings to Repay Swing Loans.

 

PNC Bank may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Bank shall make a Revolving Credit
Loan in an amount equal to such Bank’s Ratable Share of the aggregate principal
amount of the outstanding Swing Loans, plus, if PNC Bank so requests, accrued
interest thereon, provided that no Bank shall be obligated in any event to make
Revolving Credit Loans in excess of its Revolving Credit Commitment. Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 without regard to any of the requirements of that
provision. PNC Bank shall provide notice to the Banks (which may be telephonic
or written notice by letter, facsimile or telex) that such Revolving Credit
Loans are to be made under this Section 2.8.2 and of the apportionment among the
Banks, and the Banks shall be unconditionally obligated to fund such Revolving
Credit Loans (whether or not the conditions specified in Section 2.5.1 are then
satisfied) by the time PNC Bank so requests, which shall not be earlier than
3:00 p.m. Pittsburgh time on the Business Day next after the date the Banks
receive such notice from PNC Bank.

 

2.9 Letter of Credit Subfacility.

 

2.9.1. Issuance of Letters of Credit.

 

Borrower may request the issuance of a letter of credit (each a “Letter of
Credit”) on behalf of itself or another Loan Party by delivering or having such
other Loan Party deliver to the Agent a completed application and agreement for
letters of credit in such form as the Agent may specify from time to time by no
later than 10:00 a.m., Pittsburgh time, at least three (3) Business Days, or
such shorter period as may be agreed to by the Agent, in advance of the proposed
date of issuance. Subject to the terms and conditions hereof and in reliance on
the agreements of the other Banks set forth in this Section 2.9, the Agent or
any of the Agent’s Affiliates will issue a Letter of Credit provided that each
Letter of Credit shall (A) have a maximum maturity of twelve (12) months from
the date of issuance, and (B) in no event expire later than ten (10) Business
Days prior to the Expiration Date (unless such letter of credit is secured by
cash collateral delivered to the Agent in an amount equal to 105% of the maximum
amount available to be drawn under such letter of credit and under terms and
conditions and with

 

- 26 -



--------------------------------------------------------------------------------

documentation acceptable to the Agent) and providing that in no event shall (i)
the Letters of Credit Outstanding exceed, at any one time, $5,000,000 or (ii)
the Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments.

 

2.9.2. Letter of Credit Fees.

 

The Borrower shall pay (i) to the Agent for the ratable account of the Banks a
fee (the “Letter of Credit Fee”) equal to the Applicable Margin annum, and (ii)
to the Agent for its own account a fronting fee equal to .125% (12.50 basis
points) per annum (computed on the basis of a year of 360 days and actual days
elapsed), which fees shall be computed on the daily average Letters of Credit
Outstanding and shall be payable quarterly in arrears commencing with the first
Business Day of each January, April, July and October following issuance of each
Letter of Credit and on the Expiration Date. The Borrower shall also pay to the
Agent for the Agent’s sole account the Agent’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Agent may generally charge or incur from time to time in connection with the
issuance, maintenance, modification (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit.

 

2.9.3. Disbursements, Reimbursement.

 

2.9.3.1 Immediately upon the Issuance of each Letter of Credit, each Bank shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Bank’s Ratable Share of the maximum amount
available to be drawn under such Letter of Credit and the amount of such
drawing, respectively.

 

2.9.3.2 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Agent will promptly notify the
Borrower. Provided that it shall have received such notice, the Borrower shall
reimburse (such obligation to reimburse the Agent shall sometimes be referred to
as a “Reimbursement Obligation”) the Agent prior to 12:00 noon, Pittsburgh time
on each date that an amount is paid by the Agent under any Letter of Credit
(each such date, an “Drawing Date”) in an amount equal to the amount so paid by
the Agent. In the event the Borrower fails to reimburse the Agent for the full
amount of any drawing under any Letter of Credit by 12:00 noon, Pittsburgh time,
on the Drawing Date, the Agent will promptly notify each Bank thereof, and the
Borrower shall be deemed to have requested that Revolving Credit Loans be made
by the Banks under the Base Rate Option to be disbursed on the Drawing Date
under such Letter of Credit, subject to the amount of the unutilized portion of
the Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Additional Loan] other than any notice requirements. Any
notice given by the Agent pursuant to this Section 2.9.3.2 may be oral if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

- 27 -



--------------------------------------------------------------------------------

2.9.3.3 Each Bank shall upon any notice pursuant to Section 2.9.3.2 make
available to the Agent an amount in immediately available funds equal to its
Ratable Share of the amount of the drawing, whereupon the participating Banks
shall (subject to Section 2.9.3.4) each be deemed to have made a Revolving
Credit Loan under the Base Rate Option to the Borrower in that amount. If any
Bank so notified fails to make available to the Agent for the account of the
Agent the amount of such Bank’s Ratable Share of such amount by no later than
2:00 p.m., Pittsburgh time on the Drawing Date, then interest shall accrue on
such Bank’s obligation to make such payment, from the Drawing Date to the date
on which such Bank makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three days following the Drawing
Date and (ii) at a rate per annum equal to the rate applicable to Loans under
the Revolving Credit Base Rate Option on and after the fourth day following the
Drawing Date. The Agent will promptly give notice of the occurrence of the
Drawing Date, but failure of the Agent to give any such notice on the Drawing
Date or in sufficient time to enable any Bank to effect such payment on such
date shall not relieve such Bank from its obligation under this Section 2.9.3.3.

 

2.9.3.4 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.9.3.2, because of the Borrower’s failure to
satisfy the conditions set forth in Section 7.2 [Each Additional Loan] other
than any notice requirements or for any other reason, the Borrower shall be
deemed to have incurred from the Agent a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing. Such Letter of Credit Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to the Revolving Credit Loans under the Base Rate
Option. Each Bank’s payment to the Agent pursuant to Section 2.9.3.3 shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Bank in
satisfaction of its participation obligation under this Section 2.9.3.

 

2.9.4. Repayment of Participation Advances.

 

2.9.4.1 Upon (and only upon) receipt by the Agent for its account of immediately
available funds from the Borrower (i) in reimbursement of any payment made by
the Agent under the Letter of Credit with respect to which any Bank has made a
Participation Advance to the Agent, or (ii) in payment of interest on such a
payment made by the Agent under such a Letter of Credit, the Agent will pay to
each Bank, in the same funds as those received by the Agent, the amount of such
Bank’s Ratable Share of such funds, except the Agent shall retain the amount of
the Ratable Share of such funds of any Bank that did not make a Participation
Advance in respect of such payment by Agent.

 

2.9.4.2 If the Agent is required at any time to return to any Loan Party, or to
a trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by any Loan Party to the Agent
pursuant to Section 2.9.4.1 in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each Bank shall, on demand of the Agent,
forthwith return to the Agent the amount of its

 

- 28 -



--------------------------------------------------------------------------------

Ratable Share of any amounts so returned by the Agent plus interest thereon from
the date such demand is made to the date such amounts are returned by such Bank
to the Agent, at a rate per annum equal to the Federal Funds Effective Rate in
effect from time to time.

 

2.9.5. Documentation.

 

Each Loan Party agrees to be bound by the terms of the Agent’s application and
agreement for letters of credit and the Agent’s written regulations and
customary practices relating to letters of credit, though such interpretation
may be different from such Loan Party’s own. In the event of a conflict between
such application or agreement and this Agreement, this Agreement shall govern.
It is understood and agreed that, except in the case of gross negligence or
willful misconduct, the Agent shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following any Loan
Party’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.

 

2.9.6. Determinations to Honor Drawing Requests.

 

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Agent shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

 

2.9.7. Nature of Participation and Reimbursement Obligations.

 

Each Bank’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3, as a
result of a drawing under a Letter of Credit, and the Obligations of the
Borrower to reimburse the Agent upon a draw under a Letter of Credit, shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.9 under all circumstances, including
the following circumstances:

 

(i) any set-off, counterclaim, recoupment, defense or other right which such
Bank may have against the Agent or any of its Affiliates, the Borrower or any
other Person for any reason whatsoever;

 

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Section 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests], 2.6
[Making Revolving Credit Loans] or 7.2 [Each Additional Loan] or as otherwise
set forth in this Agreement for the making of a Revolving Credit Loan, it being
acknowledged that such conditions are not required for the making of a Letter of
Credit Borrowing and the obligation of the Banks to make Participation Advances
under Section 2.9.3;

 

(iii) any lack of validity or enforceability of any Letter of Credit;

 

- 29 -



--------------------------------------------------------------------------------

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Bank against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Bank may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Agent or its Affiliates or any Bank or any other Person or, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

 

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if the Agent or any of the
Agent’s Affiliates has been notified thereof;

 

(vi) payment by the Agent or any of its Affiliates under any Letter of Credit
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit;

 

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii) any failure by the Agent or any of Agent’s Affiliates to issue any Letter
of Credit in the form requested by any Loan Party, unless the Agent has received
written notice from such Loan Party of such failure within three Business Days
after the Agent shall have furnished such Loan Party a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;

 

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

 

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

 

- 30 -



--------------------------------------------------------------------------------

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

 

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

 

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

2.9.8. Indemnity.

 

In addition to amounts payable as provided in Section 10.5 [Reimbursement of
Agent by Borrower, Etc.], the Borrower hereby agrees to protect, indemnify, pay
and save harmless the Agent and any of Agent’s Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Agent or any of Agent’s
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Agent as determined by a final judgment
of a court of competent jurisdiction or (B) the wrongful dishonor by the Agent
or any of Agent’s Affiliates of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority (all such acts or omissions herein called
“Governmental Acts”).

 

2.9.9. Liability for Acts and Omissions.

 

As between any Loan Party, Bank issuer and the Agent, or the Agent’s Affiliates,
such Loan Party assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Agent shall not be
responsible for any of the following including any losses or damages to any Loan
Party or other Person or property relating therefrom: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Agent or the Agent’s
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or

 

- 31 -



--------------------------------------------------------------------------------

delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms; (vi)
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of the Agent or the Agent’s
Affiliates, as applicable, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of the Agent’s or
the Agent’s Affiliates rights or powers hereunder. Nothing in the preceding
sentence shall relieve the Agent from liability for the Agent’s gross negligence
or willful misconduct in connection with actions or omissions described in such
clauses (i) through (viii) of such sentence. In no event shall the Agent or the
Agent’s Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by the Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Agent or its Affiliate; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on the Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject to such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Agent or the Agent’s
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Agent or the Agent’s Affiliates under any resulting
liability to the Borrower or any Bank.

 

- 32 -



--------------------------------------------------------------------------------

2.10 Reduction of Revolving Credit Commitment.

 

The Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Agent to permanently reduce, in
whole multiples of $500,000 of principal, or terminate the Revolving Credit
Commitment without penalty or premium, except as hereinafter set forth, provided
that any such reduction or termination shall be accompanied by prepayment of the
Revolving Credit Notes, together with the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section 5.6
[Additional Compensation in Certain Circumstances] hereof), to the extent that
the aggregate amount thereof then outstanding exceeds the Revolving Credit
Commitment as so reduced or terminated.

 

3. TERM LOANS

 

3.1 Term Loan Commitments.

 

Subject to the terms and conditions hereof, and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make a term loan
(the “Term Loan”) to the Borrower on the Closing Date in such principal amount
as the Borrower shall request up to, but not exceeding such Bank’s Term Loan
Commitment.

 

3.2 Nature of Banks’ Obligations with Respect to Term Loans.

 

The obligations of each Bank to make Term Loans to the Borrower shall be in the
proportion that such Bank’s Term Loan Commitment bears to the Term Loan
Commitments of all Banks to the Borrower, but each Bank’s Term Loan to the
Borrower shall never exceed its Term Loan Commitment. The failure of any Bank to
make a Term Loan shall not relieve any other Bank of its obligations to make a
Term Loan nor shall it impose any additional liability on any other Bank
hereunder. The Banks shall make a single disbursement of the Term Loan proceeds
on the Closing date and the Banks shall have no obligation to make Term Loans
hereunder after the Closing Date. The Term Loan Commitments are not revolving
credit commitments, and the Borrower shall not have the right to borrow, repay
and reborrow under Section 3.1 [Term Loan Commitments].

 

3.3 Intentionally Deleted.

 

- 33 -



--------------------------------------------------------------------------------

3.4 Term Loan Notes.

 

The Obligation of the Borrower to repay the unpaid principal amount of the Term
Loans made to it by each Bank, together with interest thereon, shall be
evidenced by a Term Note dated the Closing Date payable to the order of each
Bank in a face amount equal to the Term Loan of such Bank. The principal amount
as provided therein of the Term Notes shall be payable as follows:

 

PAYMENT DATE

--------------------------------------------------------------------------------

   PRINCIPAL
PAYMENT


--------------------------------------------------------------------------------

January 1, 2006

   $ 1,875,000

April 1, 2006

   $ 1,875,000

July 1, 2006

   $ 1,875,000

October 1, 2006

   $ 1,875,000

January 1, 2007

   $ 1,875,000

April 1, 2007

   $ 1,875,000

July 1, 2007

   $ 1,875,000

October 1, 2007

   $ 1,875,000

January 1, 2008

   $ 1,875,000

April 1, 2008

   $ 1,875,000

July 1, 2008

   $ 1,875,000

October 1, 2008

   $ 1,875,000

January 1, 2009

   $ 1,875,000

April 1, 2009

   $ 1,875,000

July 1, 2009

   $ 1,875,000

December 10, 2009

   $ 1,875,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     $ 30,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

3.5 Use of Proceeds.

 

The proceeds of the Term Loans shall be used (i) to make cash payments in
connection with the Acquisition of Marlow Industries, (ii) to pay transaction
costs associated with the Acquisition of Marlow Industries, (iii) to refinance
existing indebtedness of the Borrower under the Existing Credit Facility, (iv)
to pay fees and expenses associated with the Credit Facilities, and (v) for
general corporate purposes, working capital and Permitted Acquisitions and in
accordance with Section 8.1.10 [Use of Proceeds].

 

- 34 -



--------------------------------------------------------------------------------

4. INTEREST RATES

 

4.1 Interest Rate Options.

 

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or Euro-Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than eight (8) Borrowing Tranches in the aggregate
among all of the Loans and provided further that only the Revolving Credit Base
Rate Option shall apply to the Swing Loans. If at any time the designated rate
applicable to any Loan made by any Bank exceeds such Bank’s highest lawful rate,
the rate of interest on such Bank’s Loan shall be limited to such Bank’s highest
lawful rate.

 

4.1.1. Revolving Credit Interest Rate Options.

 

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans and Swing Loans (subject to the
provisions above regarding Swing Loans):

 

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

 

(ii) Revolving Credit Euro-Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the Euro-Rate plus the
Applicable Margin.

 

4.1.2. Term Loan Interest Rate Options.

 

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Term Loans:

 

(i) Term Loan Base Rate Option: A fluctuating rate per annum (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
equal to the Base Rate plus the Applicable Margin, such interest rate to change

 

- 35 -



--------------------------------------------------------------------------------

automatically from time to time effective as of the effective date of each
change in the Base Rate; or

 

(ii) Term Loan Euro-Rate Option: A rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) equal to the Euro-Rate plus the
Applicable Margin.

 

4.1.3. Initial Interest Rates

 

Notwithstanding any other provision of this Agreement (including Schedule
1.1.1(A)), the Applicable Margin shall be at Level II on Schedule 1.1.1(A) until
the Adjustment Date following receipt by the Agent of Borrower’s Compliance
Certificate for the fiscal quarter ended December 31, 2004.

 

4.1.4. Rate Quotations.

 

The Borrower may call the Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Agent or the Banks
nor affect the rate of interest which thereafter is actually in effect when the
election is made.

 

4.2 Interest Periods.

 

At any time when the Borrower shall select, convert to or renew a Euro-Rate
Option, the Borrower shall notify the Agent thereof at least three (3) Business
Days prior to the effective date of such Euro-Rate Option by delivering a Loan
Request. The notice shall specify an Interest Period during which such Interest
Rate Option shall apply. Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a
Euro-Rate Option:

 

4.2.1. Amount of Borrowing Tranche.

 

each Borrowing Tranche of Euro-Rate Loans shall be in integral multiples of
$250,000 and not less than $250,000;

 

4.2.2. Renewals.

 

in the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

 

- 36 -



--------------------------------------------------------------------------------

4.3 Interest After Default.

 

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived:

 

4.3.1. Letter of Credit Fees, Interest Rate.

 

the Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.00% per annum;
and

 

4.3.2. Other Obligations.

 

each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Revolving Credit Base Rate Option plus an additional 2.00% per annum from the
time such Obligation becomes due and payable and until it is paid in full.

 

4.3.3. Acknowledgment.

 

The Borrower acknowledges that the increase in rates referred to in this Section
4.3 reflects, among other things, the fact that such Loans or other amounts have
become a substantially greater risk given their default status and that the
Banks are entitled to additional compensation for such risk; and all such
interest shall be payable by Borrower upon demand by Agent.

 

4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

4.4.1. Unascertainable.

 

If on any date on which a Euro-Rate would otherwise be determined, the Agent
shall have determined that:

 

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

 

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the Euro-Rate, the Agent shall
have the rights specified in Section 4.4.3.

 

4.4.2. Illegality; Increased Costs; Deposits Not Available.

 

If at any time any Bank shall have determined that:

 

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Bank in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

 

- 37 -



--------------------------------------------------------------------------------

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Bank of the establishment or maintenance of any such Loan, or

 

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a Euro-Rate Option applies, respectively, are not available to such Bank
with respect to such Loan, or to banks generally, in the interbank eurodollar
market, then the Agent shall have the rights specified in Section 4.4.3.

 

4.4.3. Agent’s and Bank’s Rights.

 

In the case of any event specified in Section 4.4.1 above, the Agent shall
promptly so notify the Banks and the Borrower thereof, and in the case of an
event specified in Section 4.4.2 above, such Bank shall promptly so notify the
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Agent shall promptly send copies of such notice and
certificate to the other Banks and the Borrower. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Banks, in the case of such notice given by
the Agent, or (B) such Bank, in the case of such notice given by such Bank, to
allow the Borrower to select, convert to or renew a Euro-Rate Option shall be
suspended until the Agent shall have later notified the Borrower, or such Bank
shall have later notified the Agent, of the Agent’s or such Bank’s, as the case
may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Agent makes a determination
under Section 4.4.1 and the Borrower has previously notified the Agent of its
selection of, conversion to or renewal of a Euro-Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans. If any Bank notifies the Agent
of a determination under Section 4.4.2, the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.6.2 [Indemnity], as to
any Loan of the Bank to which a Euro-Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.4 [Voluntary Prepayments]. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.

 

4.5 Selection of Interest Rate Options.

 

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the Euro-Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Revolving Credit Base Rate Option
or Term Loan Base Rate Option, as applicable, commencing upon the last day of
the existing Interest Period.

 

- 38 -



--------------------------------------------------------------------------------

5. PAYMENTS

 

5.1 Payments.

 

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Agent’s Fee or other fees or amounts due
from the Borrower hereunder shall be payable prior to 11:00 a.m., Pittsburgh
time, on the date when due without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrower, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue. Such payments shall be made to the Agent at the
Principal Office for the account of PNC Bank with respect to the Swing Loans and
for the ratable accounts of the Banks with respect to the Term Loans and
Revolving Credit Loans in U.S. Dollars and in immediately available funds, and
the Agent shall promptly distribute such amounts to the Banks in immediately
available funds, provided that in the event payments are received by 11:00 a.m.,
Pittsburgh time, by the Agent with respect to the Loans and such payments are
not distributed to the Banks on the same day received by the Agent, the Agent
shall pay the Banks the Federal Funds Effective Rate with respect to the amount
of such payments for each day held by the Agent and not distributed to the
Banks. The Agent’s and each Bank’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

 

5.2 Pro Rata Treatment of Banks.

 

Each borrowing shall be allocated to each Bank according to its Ratable Share,
and each selection of, conversion to or renewal of any Interest Rate Option and
each payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees, Letter of Credit Fees, or other fees (except for the Agent’s
Fee) or amounts due from the Borrower hereunder to the Banks with respect to the
Loans, shall (except as provided in Section 4.4.3 [Agent’s and Bank’s Rights] in
the case of an event specified in Section 4.4 [Euro-Rate Unascertainable; Etc.],
5.4.2 [Replacement of a Bank] or 5.6 [Additional Compensation in Certain
Circumstances]) be made in proportion to the applicable Loans outstanding from
each Bank and, if no such Loans are then outstanding, in proportion to the
Ratable Share of each Bank. Notwithstanding any of the foregoing, each borrowing
or payment or prepayment by the Borrower of principal, interest, fees or other
amounts from the Borrower with respect to Swing Loans shall be made by or to PNC
Bank according to Section 2.

 

5.3 Interest Payment Dates.

 

Interest on Loans to which the Base Rate Option applies (including Swing Loans)
shall be due and payable in arrears on the first Business Day of each January,
April, July and October after the date hereof and on the Expiration Date or upon
acceleration of the Notes. Interest on Loans to which the Euro-Rate Option
applies shall be due and payable on the last day of each Interest Period for
those Loans and, if such Interest Period is longer than three (3)

 

- 39 -



--------------------------------------------------------------------------------

Months, also on the 90th day of such Interest Period. Interest on mandatory
prepayments of principal under Section 5.5 [Mandatory Prepayments] shall be due
on the date such mandatory prepayment is due. Interest on the principal amount
of each Loan or other monetary Obligation shall be due and payable on demand
after such principal amount or other monetary Obligation becomes due and payable
(whether on the stated maturity date, upon acceleration or otherwise).

 

5.4 Voluntary Prepayments.

 

5.4.1. Right to Prepay.

 

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in Section
5.4.2 below or in Section 5.6 [Additional Compensation in Certain
Circumstances]):

 

(i) at any time with respect to any Loan to which the Base Rate Option applies,

 

(ii) on the last day of the applicable Interest Period with respect to Loans to
which a Euro-Rate Option applies,

 

(iii) on the date specified in a notice by any Bank pursuant to Section 4.4
[Euro-Rate Unascertainable, Etc.] with respect to any Loan to which a Euro-Rate
Option applies.

 

Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of Term Loans or Revolving Credit Loans or no
later than 2:00 p.m., Pittsburgh time, on the date of prepayment of Swing Loans,
setting forth the following information:

 

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

 

(y) a statement indicating the application of the prepayment among the Revolving
Credit Loans, Swing Loans and Term Loans; and

 

(z) the total principal amount of such prepayment, which shall not be less than
$50,000 for any Swing Loan or $500,000 for any Revolving Credit or Term Loan.

 

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. All Term Loan prepayments
permitted pursuant to this Section 5.4.1 shall be applied to

 

- 40 -



--------------------------------------------------------------------------------

the unpaid installments of principal of the Term Loans in the inverse order of
scheduled maturities. Except as provided in Section 4.4.3 [Agent’s and Bank’s
rights], if the Borrower prepays a Loan but fails to specify the applicable
Borrowing Tranche which the Borrower is prepaying, the prepayment shall be
applied (i) first to Revolving Credit Loans and then to Term Loans; and (ii)
after giving effect to the allocations in clause (i) above and in the preceding
sentence, first to Loans to which the Base Rate Option applies, then to Loans to
which the Euro-Rate Option applies. Any prepayment hereunder shall be subject to
the Borrower’s Obligation to indemnify the Banks under Section 5.6.2
[Indemnity]. Borrower shall have no right to re-borrower Term Loans prepaid
under Section 5.4.

 

5.4.2. Replacement of a Bank.

 

In the event any Bank (i) gives notice under Section 4.4 [Euro-Rate
Unascertainable, Etc.] or Section 5.6.1 [Increased Costs, Etc.], (ii) does not
fund Revolving Credit Loans because the making of such Loans would contravene
any Law applicable to such Bank, or (iii) becomes subject to the control of an
Official Body (other than normal and customary supervision), then the Borrower
shall have the right at its option, with the consent of the Agent, which shall
not be unreasonably withheld, to prepay the Loans of such Bank in whole,
together with all interest accrued thereon, and terminate such Bank’s Commitment
within ninety (90) days after (x) receipt of such Bank’s notice under Section
4.4 [Euro-Rate Unascertainable, Etc.] or 5.6.1 [Increased Costs, Etc.], (y) the
date such Bank has failed to fund Revolving Credit Loans because the making of
such Loans would contravene Law applicable to such Bank, or (z) the date such
Bank became subject to the control of an Official Body, as applicable; provided
that the Borrower shall also pay to such Bank at the time of such prepayment any
amounts required under Section 5.6 [Additional Compensation in Certain
Circumstances] and any accrued interest due on such amount and any related fees;
provided, however, that the Commitment and any Term Loan of such Bank shall be
provided by one or more of the remaining Banks or a replacement bank acceptable
to the Agent; provided, further, the remaining Banks shall have no obligation
hereunder to increase their Commitments. Notwithstanding the foregoing, the
Agent may only be replaced subject to the requirements of Section 10.14
[Successor Agent] and provided that all Letters of Credit have expired or been
terminated or replaced.

 

5.4.3. Change of Lending Office.

 

Each Bank agrees that upon the occurrence of any event giving rise to increased
costs or other special payments under Section 4.4.2 [Illegality, Etc.] or 5.6.1
[Increased Costs, Etc.] with respect to such Bank, it will if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Bank) to designate another lending office for any Loans or Letters of
Credit affected by such event, provided that such designation is made on such
terms that such Bank and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section
5.4.3 shall affect or postpone any of the Obligations of the Borrower or any
other Loan Party or the rights of the Agent or any Bank provided in this
Agreement.

 

- 41 -



--------------------------------------------------------------------------------

5.5 Mandatory Prepayments.

 

5.5.1. Sale of Equity or Issuance of Debt.

 

Within ten (10) Business Days of (i) any equity offering (“Equity Offering”) or
debt offering (“Debt Offering”) by the Borrower (whether such equity or debt is
sold in a private placement or a public offering, but not including the exercise
of stock options granted in the ordinary course of business) (each, together
with the dates referred to in Sections 5.5.2 and 5.5.3, a “Mandatory Prepayment
Date”), the Borrower shall make a mandatory prepayment of principal on the Term
Loan equal to (y) 50% of the net cash proceeds of the Equity Offering, or (z)
100% of the net proceeds of the Debt Offering, as the case may be, together with
accrued interest on such principal amount. Each such mandatory prepayment
described in Section 5.5.1, 5.5.2 and 5.5.3 shall be applied ratably to other
remaining unpaid, scheduled principal amortization payments. To the extent that
such mandatory prepayment exceeds the outstanding principal amount of the Term
Loan, such prepayment shall be limited to the amount necessary to prepay the
Term Loan in full. Borrower shall have no right to re-borrower Term Loans
prepaid under Section 5.5.

 

5.5.2. Sale of Assets.

 

Within five (5) Business Days of any sale of assets authorized by Section
8.2.7((vi)) [Disposition of Assets or Subsidiaries], the Borrower shall make a
mandatory prepayment of principal on the Term Loans equal to the after-tax
proceeds of such sale (as estimated in good faith by the Borrower) to the extent
that dispositions have involved, in the aggregate, assets with a fair market
value in excess of $2,000,000 in any fiscal year, together with accrued interest
on such principal amount.

 

5.5.3 Casualty Event.

 

Within five (5) Business Days of receipt of insurance proceeds with respect to
any Casualty Event by any Loan Party or any Subsidiary of the Borrower, the
Borrower shall make a mandatory prepayment of principal on the Term Loans equal
to 100% of the net after tax proceeds of such Casualty Event. Notwithstanding
the foregoing, no prepayment shall be required with respect to the (i) net
proceeds from Casualty Events unless such proceeds, together with the after tax
proceeds from asset sales subject to Section 5.5.2, exceed $1,000,000 in any
fiscal year and then only to the extent of such excess, and (ii) net proceeds
from Casualty Events if the Borrower certifies to the Agent that it reasonably
expects such net proceeds to be used to purchase substitute or replacement
assets for use in the business of the Borrower or its Subsidiaries within three
months of the date of disposition. In the event that such purchase has not
occurred within three months, the Borrower shall, subject to the provision of
part (i) of the preceding sentence, make a mandatory prepayment of all net after
tax proceeds not so expended

 

- 42 -



--------------------------------------------------------------------------------

5.5.4 Application Among Interest Rate Options.

 

All prepayments required pursuant to this Section 5.5 shall first be applied
among the Interest Rate Options to the principal amount of the Loans subject to
the Base Rate Option, then to Loans subject to a Euro-Rate Option. In accordance
with Section 5.6.2 [Indemnity], the Borrower shall indemnify the Banks for any
loss or expense, including loss of margin, incurred with respect to any such
prepayments applied against Loans subject to a Euro-Rate Option on any day other
than the last day of the applicable Interest Period.

 

5.6 Additional Compensation in Certain Circumstances.

 

5.6.1. Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.

 

If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body:

 

(i) subjects any Bank to any tax or changes the basis of taxation with respect
to this Agreement, the Notes, the Loans or payments by the Borrower of
principal, interest, Commitment Fees, or other amounts due from the Borrower
hereunder or under the Notes (except for taxes on the overall net income of such
Bank),

 

(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against credits or commitments to extend credit extended by,
or assets (funded or contingent) of, deposits with or for the account of, or
other acquisitions of funds by, any Bank, or

 

(iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or letters of credit,
other credits or commitments to extend credit extended by, any Bank, or (B)
otherwise applicable to the obligations of any Bank under this Agreement,

 

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Bank with respect to this Agreement, the Notes or the making, maintenance or
funding of any part of the Loans (or, in the case of any capital adequacy or
similar requirement, to have the effect of reducing the rate of return on any
Bank’s capital, taking into consideration such Bank’s customary policies with
respect to capital adequacy) by an amount which such Bank in its sole discretion
deems to be material, such Bank shall from time to time notify the Borrower and
the Agent of the amount determined in good faith (using any averaging and
attribution methods employed in good faith) by such Bank to be necessary to
compensate such Bank for such increase in cost, reduction of income, additional
expense or reduced rate of return. Such notice shall set forth in reasonable
detail the basis for

 

- 43 -



--------------------------------------------------------------------------------

such determination. Such amount shall be due and payable by the Borrower to such
Bank ten (10) Business Days after such notice is given.

 

5.6.2. Indemnity.

 

In addition to the compensation required by Section 5.6.1 [Increased Costs,
Etc.], the Borrower shall indemnify each Bank against all liabilities, losses or
expenses (including loss of margin, any loss or expense incurred in liquidating
or employing deposits from third parties and any loss or expense incurred in
connection with funds acquired by a Bank to fund or maintain Loans subject to a
Euro-Rate Option) which such Bank sustains or incurs as a consequence of any

 

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

 

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests] or Section 4.2 [Interest Periods] or notice relating to
prepayments under Section 5.4 [Voluntary Prepayments] or notice relating to
Revolving Credit Commitment reductions under Section 2.10 [Reduction of
Revolving Credit Commitment], or

 

(iii) default by the Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

 

If any Bank sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Bank
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Bank shall deem
reasonable) to be necessary to indemnify such Bank for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such Bank
ten (10) Business Days after such notice is given.

 

44



--------------------------------------------------------------------------------

 

6. REPRESENTATIONS AND WARRANTIES

 

6.1 Representations and Warranties.

 

The Loan Parties, jointly and severally, represent and warrant to the Agent and
each of the Banks as follows:

 

6.1.1. Organization and Qualification.

 

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct. Each Loan Party and each Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in each jurisdiction where
failure to be so licensed or qualified and in good standing would result in a
Material Adverse Effect.

 

6.1.2. Capitalization and Ownership.

 

The authorized capital stock of the Borrower consists of 100,000,000 shares of
common stock, of which 14,542,941shares are issued and outstanding and 5,000,000
shares of preferred stock, of which no shares are outstanding.

 

6.1.3. Subsidiaries.

 

Schedule 6.1.3 states the name of each of the Borrower’s Subsidiaries, its
jurisdiction of incorporation, its authorized capital stock, the issued and
outstanding shares (referred to herein as the “Subsidiary Shares”) and the
owners thereof if it is a corporation, its outstanding partnership interests
(the “Partnership Interests”) if it is a partnership and its outstanding limited
liability company interests, interests assigned to managers thereof and the
voting rights associated therewith (the “LLC Interests”) if it is a limited
liability company. The Borrower and each Subsidiary of the Borrower has good and
marketable title to all of the Subsidiary Shares, Partnership Interests and LLC
Interests it purports to own, free and clear in each case of any Lien. All
Subsidiary Shares, Partnership Interests and LLC Interests have been validly
issued, and all Subsidiary Shares are fully paid and nonassessable. All capital
contributions and other consideration required to be made or paid in connection
with the issuance of the Partnership Interests and LLC Interests have been made
or paid, as the case may be. There are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests except as indicated on Schedule 6.1.3.

 

6.1.4. Power and Authority.

 

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents

 

- 45 -



--------------------------------------------------------------------------------

to which it is a party, and all such actions have been duly authorized by all
necessary proceedings on its part.

 

6.1.5. Validity and Binding Effect.

 

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

 

6.1.6. No Conflict.

 

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries (other than
Liens granted under the Loan Documents).

 

6.1.7. Litigation.

 

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary of such Loan Party at law or equity before any Official Body which
individually or in the aggregate may result in any Material Adverse Change. None
of the Loan Parties or any Subsidiaries of any Loan Party is in violation of any
order, writ, injunction or any decree of any Official Body which may result in
any Material Adverse Change.

 

6.1.8. Title to Properties.

 

Each Loan Party and each Subsidiary of each Loan Party has good and marketable
title to or valid leasehold interest in all properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free

 

- 46 -



--------------------------------------------------------------------------------

and clear of all Liens and encumbrances except Permitted Liens, and subject to
the terms and conditions of the applicable leases. All leases of property are in
full force and effect without the necessity for any consent which has not
previously been obtained upon consummation of the transactions contemplated
hereby.

 

6.1.9. Financial Statements.

 

(i) Historical Statements. The Borrower has delivered to the Agent copies of its
audited consolidated year-end financial statements for and as of the end of the
two fiscal years ended June 30, 2003 and 2004 (the “Annual Statements”). In
addition, the Borrower has delivered to the Agent copies of its unaudited
consolidated interim financial statements for the fiscal year to date and as of
the end of the fiscal quarter ended September 30, 2004 (the “Interim
Statements”) (the Annual and Interim Statements being collectively referred to
as the “Historical Statements”). The Historical Statements were compiled from
the books and records maintained by the Borrower’s management, are correct and
complete and fairly represent the consolidated financial condition of the
Borrower and its Subsidiaries as of their dates and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied, subject (in the case of the Interim Statements) to normal
year-end audit adjustments.

 

(ii) Financial Projections. The Borrower has delivered to the Agent financial
projections of the Borrower and its Subsidiaries (including Marlow Industries)
for the fiscal years ending June 30, 2005 through June 30, 2007 derived from
various assumptions of the Borrower’s management (the “Financial Projections”).
The Financial Projections represent a reasonable range of possible results in
light of the history of the business, present and reasonably foreseeable
conditions and the present intentions of the Borrower’s management. The
Financial Projections accurately reflect the liabilities of the Borrower and its
Subsidiaries upon consummation of the transactions contemplated hereby as of the
Closing Date.

 

(iii) Accuracy of Financial Statements. Neither the Borrower nor any Subsidiary
of the Borrower has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Historical Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any Subsidiary of the
Borrower which may cause a Material Adverse Change. Since June 30, 2004, no
Material Adverse Change has occurred.

 

6.1.10. Use of Proceeds; Margin Stock; Section 20 Subsidiaries.

 

6.1.10.1 General.

 

The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.8, 3.5 and 8.1.10.

 

- 47 -



--------------------------------------------------------------------------------

6.1.10.2 Margin Stock.

 

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or to refund Indebtedness originally incurred for such purpose, or
for any purpose which entails a violation of or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.

 

6.1.10.3 Section 20 Subsidiaries.

 

The Loan Parties do not intend to use and shall not use any portion of the
proceeds of the Loans, directly or indirectly, to purchase during the
underwriting period, or for thirty (30) days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.

 

6.1.11. Full Disclosure.

 

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Agent or any Bank in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished by the
Borrower in writing to the Agent and the Banks prior to or at the date hereof in
connection with the transactions contemplated hereby.

 

6.1.12. Taxes.

 

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made. There are no agreements or waivers extending the statutory
period of limitations applicable to any federal income tax return of any Loan
Party or Subsidiary of any Loan Party for any period.

 

- 48 -



--------------------------------------------------------------------------------

6.1.13. Consents and Approvals.

 

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party, except as listed on
Schedule 6.1.13, all of which shall have been obtained or made on or prior to
the Closing Date except as otherwise indicated on Schedule 6.1.13.

 

6.1.14. No Event of Default; Compliance with Instruments.

 

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation would constitute a Material Adverse
Change.

 

6.1.15. Patents, Trademarks, Copyrights, Licenses, Etc.

 

Each Loan Party and each Subsidiary of each Loan Party owns or possesses all the
material patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others.

 

6.1.16. Security Interests.

 

The Liens and security interests granted to the Agent for the benefit of the
Banks pursuant to the Pledge Agreement in the Collateral constitute and will
continue to constitute Prior Security Interests under the Uniform Commercial
Code as in effect in each applicable jurisdiction (the “Uniform Commercial
Code”) or other applicable Law entitled to all the rights, benefits and
priorities provided by the Uniform Commercial Code or such Law. Upon the filing
of financing statements relating to said security interests in each office and
in each jurisdiction where required in order to perfect the security interests
described above and taking possession of any stock certificates or other
certificates evidencing the Pledged Collateral, as applicable, all such action
as is necessary or advisable to establish such rights of the Agent will have
been taken, and there will be upon execution and delivery of the Pledge
Agreement, such filings and such taking of possession, no necessity for any
further action in order to preserve, protect and continue such rights, except
the filing of continuation statements with respect to such financing statements
within six months prior to each five-year anniversary of the filing of such

 

- 49 -



--------------------------------------------------------------------------------

financing statements. All filing fees and other expenses in connection with each
such action have been or will be paid by the Borrower.

 

6.1.17. Intentionally Deleted.

 

6.1.18. Status of the Pledged Collateral.

 

All the shares of capital stock of other ownership interests included in the
Pledged Collateral to be pledged pursuant to the Pledge Agreement are or will be
upon issuance validly issued and nonassessable and owned beneficially and of
record by the pledgor free and clear of any Lien or restriction on transfer,
except as otherwise provided by the Pledge Agreement and except as the right of
the Banks to dispose of the Pledged Collateral may be limited by the Securities
Act of 1933, as amended, and the regulations promulgated by the Securities and
Exchange Commission thereunder and by applicable state securities laws. There
are no shareholder or other agreements or understandings with respect to the
Pledged Collateral except for agreements described on Schedule 6.1.18. The Loan
Parties have delivered true and correct copies of such agreements to the Agent.

 

6.1.19. Insurance.

 

Schedule 6.1.19 lists all insurance policies and other bonds to which any Loan
Party or Subsidiary of any Loan Party is a party, all of which are valid and in
full force and effect. No notice has been given or claim made and no grounds
exist to cancel or avoid any of such policies or bonds or to reduce the coverage
provided thereby. Such policies and bonds provide adequate coverage from
reputable and financially sound insurers in amounts sufficient to insure the
assets and risks of each Loan Party and each Subsidiary of each Loan Party in
accordance with prudent business practice in the industry of the Loan Parties
and their Subsidiaries.

 

6.1.20. Compliance with Laws.

 

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.25 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so would not
constitute a Material Adverse Change.

 

6.1.21. Material Contracts; Burdensome Restrictions.

 

The material contracts relating to the business operations of each Loan Party
and each Subsidiary of any Loan Party, including all employee benefit plans and
Labor Contracts are valid, binding and enforceable upon such Loan Party or
Subsidiary and each of the other parties thereto in accordance with their
respective terms, and there is no default thereunder, to the Loan Parties’
knowledge, with respect to parties other than such Loan Party or Subsidiary.
None of the Loan Parties or their Subsidiaries is bound by any contractual
obligation, or subject

 

- 50 -



--------------------------------------------------------------------------------

to any restriction in any organization document, or any requirement of Law which
could result in a Material Adverse Change.

 

6.1.22. Investment Companies; Regulated Entities.

 

None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.” None of the Loan Parties or any
Subsidiaries of any Loan Party is subject to any other Federal or state statute
or regulation limiting its ability to incur Indebtedness for borrowed money.

 

6.1.23. Plans and Benefit Arrangements.

 

Except as set forth on Schedule 6.1.23:

 

(i) The Borrower and each other member of the ERISA Group are in compliance in
all material respects with any applicable provisions of ERISA with respect to
all Benefit Arrangements, Plans and Multiemployer Plans. There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or,
to the best knowledge of the Borrower, with respect to any Multiemployer Plan or
Multiple Employer Plan, which could reasonably be expected to result in any
material liability of the Borrower or any other member of the ERISA Group. The
Borrower and all other members of the ERISA Group have made when due any and all
payments required to be made under any agreement relating to a Multiemployer
Plan or a Multiple Employer Plan or any Law pertaining thereto. With respect to
each Plan and Multiemployer Plan, the Borrower and each other member of the
ERISA Group (i) have fulfilled in all material respects their obligations under
the minimum funding standards of ERISA, (ii) have not incurred any liability to
the PBGC, and (iii) have not had asserted against them any penalty for failure
to fulfill the minimum funding requirements of ERISA.

 

(ii) To the best of the Borrower’s knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

 

(iii) Neither the Borrower nor any other member of the ERISA Group has
instituted or intends to institute proceedings to terminate any Plan.

 

(iv) No event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan, and no
amendment with respect to which security is required under Section 307 of ERISA
has been made or is reasonably expected to be made to any Plan.

 

(v) The aggregate actuarial present value of all benefit liabilities (whether or
not vested) under each Plan, determined on a plan termination basis, as

 

- 51 -



--------------------------------------------------------------------------------

disclosed in, and as of the date of, the most recent actuarial report for such
Plan, does not exceed the aggregate fair market value of the assets of such
Plan.

 

(vi) Neither the Borrower nor any other member of the ERISA Group has incurred
or reasonably expects to incur any material withdrawal liability under ERISA to
any Multiemployer Plan or Multiple Employer Plan. Neither the Borrower nor any
other member of the ERISA Group has been notified by any Multiemployer Plan or
Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA.

 

(vii) To the extent that any Benefit Arrangement is insured, the Borrower and
all other members of the ERISA Group have paid when due all premiums required to
be paid for all periods through the Closing Date. To the extent that any Benefit
Arrangement is funded other than with insurance, the Borrower and all other
members of the ERISA Group have made when due all contributions required to be
paid for all periods through the Closing Date.

 

(viii) All Plans, Benefit Arrangements and Multiemployer Plans have been
administered substantially in accordance with their terms and applicable Law.

 

6.1.24. Employment Matters.

 

Each of the Loan Parties and each of their Subsidiaries is in substantial
compliance with the Labor Contracts and all applicable federal, state and local
labor and employment Laws including those related to equal employment
opportunity and affirmative action, labor relations, minimum wage, overtime,
child labor, medical insurance continuation, worker adjustment and relocation
notices, immigration controls and worker and unemployment compensation, where
the failure to substantially comply would constitute a Material Adverse Change.
There are no outstanding grievances, arbitration awards or appeals therefrom
arising out of the Labor Contracts or current or threatened strikes, picketing,
handbilling or other work stoppages or slowdowns at facilities of any of the
Loan Parties or any of their Subsidiaries which in any case would constitute a
Material Adverse Change.

 

6.1.25. Environmental Matters.

 

Except as disclosed on Schedule 6.1.25:

 

(i) None of the Loan Parties has received any Environmental Complaint, whether
directed or issued to any Loan Party or relating or pertaining to any prior
owner, operator or occupant of the Property, and has no reason to believe that
it might receive an Environmental Complaint.

 

- 52 -



--------------------------------------------------------------------------------

(ii) No activity of any Loan Party at the Property is being or has been
conducted in material violation of any Environmental Law or Required
Environmental Permit and to the knowledge of any Loan Party no activity of any
prior owner, operator or occupant of the Property was conducted in violation of
any Environmental Law.

 

(iii) There are no Regulated Substances present on, in, under, or emanating
from, or to any Loan Party’s knowledge emanating to, the Property or any portion
thereof which result in Contamination.

 

(iv) Each Loan Party has all Required Environmental Permits and all such
Required Environmental Permits are in full force and effect, except where the
failure to have such permits or the failure of such permits to be in full force
and effect would not result in a Material Adverse Change.

 

(v) Each Loan Party has submitted to an Official Body and/or maintains, as
appropriate, all Required Environmental Notices.

 

(vi) No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks located on the Property
contain or use, except in compliance with Environmental Laws and Required
Environmental Permits, Regulated Substances or otherwise are operated or
maintained except in compliance with Environmental Laws and Required
Environmental Permits. To the knowledge of each Loan Party, no structures,
improvements, equipment, fixtures, impoundments, pits, lagoons or aboveground or
underground storage tanks of prior owners, operators or occupants of the
Property contained or used, except in compliance with Environmental Laws,
Regulated Substances or otherwise were operated or maintained by any such prior
owner, operator or occupant except in compliance with Environmental Laws.

 

(vii) To the knowledge of each Loan Party, no facility or site to which any Loan
Party, either directly or indirectly by a third party, has sent Regulated
Substances for storage, treatment, disposal or other management has been or is
being operated in violation of Environmental Laws or pursuant to Environmental
Laws is identified or proposed to be identified on any list of contaminated
properties or other properties which pursuant to Environmental Laws are the
subject of an investigation, cleanup, removal, remediation or other response
action by an Official Body.

 

(viii) No portion of the Property is identified or to the knowledge of any Loan
Party proposed to be identified on any list of contaminated properties or other
properties which pursuant to Environmental Laws are the subject of an
investigation or remediation action by an Official Body, nor to the knowledge of
any Loan Party is any property adjoining or in the proximity of the Property
identified or proposed to be identified on any such list.

 

- 53 -



--------------------------------------------------------------------------------

(ix) No portion of the Property constitutes an Environmentally Sensitive Area.

 

(x) No lien or other encumbrance authorized by Environmental Laws exists against
the Property and none of the Loan Parties has any reason to believe that such a
lien or encumbrance may be imposed upon the Property.

 

6.1.26. Senior Debt Status.

 

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreement and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party except Indebtedness of such Loan Party to the
extent secured by Permitted Liens. There is no Lien upon or with respect to any
of the properties or income of any Loan Party or Subsidiary of any Loan Party
which secures indebtedness or other obligations of any Person except for
Permitted Liens.

 

6.1.27. Anti-Terrorism Laws.

 

6.1.27.1 General.

 

None of the Loan Parties nor or any Affiliate of any Loan Party, is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

6.1.27.2 Executive Order No. 13224.

 

None of the Loan Parties, nor or any Affiliate of any Loan Party, or their
respective agents acting or benefiting in any capacity in connection with the
Loans, Letters of Credit or other transactions hereunder, is any of the
following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

 

(iii) a Person or entity with which any Bank is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

 

- 54 -



--------------------------------------------------------------------------------

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

 

(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

 

6.1.27.3 No Loan Party or to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

6.1.28 Solvency.

 

On the date hereof, and as of the date of each advance of the Loan and issuance
or renewal of a Letter of Credit, as the case may be, and after giving effect to
such advance or the issuance or renewal of a Letter of Credit, each Loan Party
is, and shall be, Solvent.

 

6.2 Updates to Schedules.

 

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall promptly provide the Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same; provided, however, that no Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Required Banks, in their sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule.

 

- 55 -



--------------------------------------------------------------------------------

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

The obligation of each Bank to make Loans and of the Agent to issue Letters of
Credit hereunder is subject to the performance by each of the Loan Parties of
its Obligations to be performed hereunder at or prior to the making of any such
Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

 

7.1 First Loans and Letters of Credit.

 

On the Closing Date:

 

7.1.1. Officer’s Certificate.

 

The representations and warranties of each of the Loan Parties contained in
Section 6 and in each of the other Loan Documents shall be true and accurate on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein), and each of the Loan Parties shall have performed
and complied with all covenants and conditions hereof and thereof, no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist; and there shall be delivered to the Agent for the benefit of each Bank a
certificate of each of the Loan Parties, dated the Closing Date and signed by
the Chief Executive Officer, President or Treasurer of each of the Loan Parties,
to each such effect.

 

7.1.2. Secretary’s Certificate.

 

There shall be delivered to the Agent for the benefit of each Bank a certificate
dated the Closing Date and signed by the Secretary or an Assistant Secretary of
each of the Loan Parties, certifying as appropriate as to:

 

(i) all action taken by each Loan Party in connection with this Agreement and
the other Loan Documents;

 

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Agent and each Bank may conclusively rely; and

 

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized or qualified to do business.

 

7.1.3. Delivery of Loan Documents.

 

The Guaranty Agreement, Notes, Pledge Agreement and Intercompany Subordination
Agreement shall have been duly executed and delivered to the Agent for the
benefit of the Banks, together with all appropriate financing statements and
appropriate stock powers and certificates evidencing the Shares, the Partnership
Interests and the LLC Interests which constitute the Pledged Collateral.

 

- 56 -



--------------------------------------------------------------------------------

7.1.4. Opinion of Counsel.

 

There shall be delivered to the Agent and each Bank a written opinion of
Sherrard, German & Kelly, P.C., counsel for the Loan Parties (who may rely on
the opinions of such other counsel as may be acceptable to the Agent, dated the
Closing Date and in form and substance reasonably satisfactory to the Agent and
its counsel:

 

(i) as to the matters set forth in Exhibit 7.1.4; and

 

(ii) as to such other matters incident to the transactions contemplated herein
as the Agent may reasonably request.

 

7.1.5. Legal Details.

 

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Agent and counsel for the Agent, and the Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Agent and said counsel, as the Agent
or said counsel may reasonably request.

 

7.1.6. Payment of Fees.

 

The Borrower shall have paid or caused to be paid to the Agent for itself and
for the account of the Banks all other commitment and other fees accrued through
the Closing Date and the costs and expenses for which the Agent and the Banks
are entitled to be reimbursed.

 

7.1.7. Intentionally Deleted.

 

7.1.8. Intentionally Deleted.

 

7.1.9. Consents.

 

All material consents required to effectuate the transactions contemplated
hereby as set forth on Schedule 6.1.13 shall have been obtained.

 

7.1.10. Officer’s Certificate Regarding MACs, .

 

Since June 30, 2004, no Material Adverse Change shall have occurred; prior to
the Closing Date, there shall have been no material change in the management of
any Loan Party or Subsidiary of any Loan Party, except in connection with the
Acquisition of Marlow Industries; and there shall have been delivered to the
Agent for the benefit of each Bank a certificate dated the Closing Date and
signed by the Chief Executive Officer, President or Treasurer of each Loan Party
to each such effect.

 

- 57 -



--------------------------------------------------------------------------------

7.1.11. No Violation of Laws.

 

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party or any of the Banks.

 

7.1.12. No Actions or Proceedings.

 

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents.

 

7.1.13. Insurance Policies; Certificates of Insurance; Endorsements.

 

The Loan Parties shall have delivered evidence acceptable to the Agent that
adequate insurance in compliance with Section 8.1.3 [Maintenance of Insurance]
is in full force and effect and that all premiums then due thereon have been
paid.

 

7.1.14. Refinancing.

 

All outstanding indebtedness of the Borrower under the Existing Credit Agreement
shall have been, or contemporaneously shall be, refinanced under this Credit
Agreement, provided that any Letters of Credit outstanding under the Existing
Facility shall be deemed for all purposes as of the effective time of the
Closing Date to be outstanding Letters of Credit under this Agreement.

 

7.1.15. Consummation of Acquisition of Marlow Industries.

 

(a) The aggregate cash purchase price paid for 100% of outstanding equity of
Marlow Industries shall not exceed $33,000,000 (including fees and expenses) and
the amount of the initial advance under the Revolving Credit Commitment used to
fund such acquisition and repayment of the Existing Credit Facility shall not
exceed $14,000,000.

 

(b) All necessary or required government and third party approvals in connection
with the Acquisition of Marlow Industries and the financing contemplated hereby
shall have been obtained and shall be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the Acquisition of Marlow Industries or the
financing thereof. There shall be in effect no injunction or other prohibition
on the Acquisition of Marlow Industries or the financing contemplated hereby,
and no litigation or proceeding pending or threatened which seeks to enjoin the

 

- 58 -



--------------------------------------------------------------------------------

Acquisition of Marlow Industries or other transaction contemplated hereby or
which could reasonably be expected to have a material adverse affect on the
Borrower and its subsidiaries as a whole.

 

(c) The Agent and the Banks shall have received a satisfactory consolidated pro
forma balance sheet and income statement of the Borrower giving effect to the
Acquisition of Marlow Industries and demonstrating:

 

  (1) proforma last twelve months Consolidated EBITDA as of September 30, 2004
of the Borrower and its Subsidiaries and inclusive of the operations of Marlow
Industries (and using the “deemed amounts” set forth in the definition of
Consolidated EBITDA) to be not less than $40,000,000; and

 

  (2) pro forma ratio of proforma indebtedness of Borrower and Subsidiaries
(taking into accounts amounts to be borrowed under this Credit Agreement) to
Consolidated EBITDA (calculated using the methodology described in Subpart (1)
above), of not greater than 1.20 to 1.00.

 

(d) The Agent and the Banks shall have received a three-year pro forma
consolidated balance sheet, consolidated statements of income, retained earnings
and cash flow reflecting the acquisition of Marlow Industries with assumptions
used in preparing the statements for the Borrower satisfactory to the Agent and
Banks.

 

(e) The Agent and Banks shall have received the results of a recent lien search
in each relevant jurisdiction with respect to the Loan Parties and Marlow
Industries, and such search shall reveal no liens on any of their assets, except
for liens permitted by this Credit Agreement or liens to be discharged on or
prior to the closing of the Credit Facilities pursuant to documentation
satisfactory to the Agent.

 

(f) The Agent and Banks shall have received a satisfactory solvency certificate
in the form attached as Exhibit 7.1.5 from the Treasurer of the Loan Parties
that shall document that each of the Loan Parties is Solvent after giving effect
to the Acquisition of Marlow Industries and the other transactions contemplated
hereby.

 

(g) The Borrower shall have conducted due diligence with respect to the
Acquisition of Marlow Industries, including environmental reports, with results
acceptable to the Agent and the Banks, including those matters

 

- 59 -



--------------------------------------------------------------------------------

addressed by the representations, warranties and covenants in the Loan
Documents.

 

(h) The Agent shall have received (i) evidence of the prior or simultaneous
consummation of the Acquisition of Marlow Industries, (ii) letters from Marlow
Industries’ counsel permitting the Agent and the Banks to rely on their opinion
letters delivered to the Borrower in connection with the Acquisition of Marlow
Industries, and (iii) the Borrower a Certificate signed by the Chief Executive
Officer or Treasurer of the Borrower certifying, to the best of such officer’s
knowledge and based in reliance upon the representations and warranties in the
Acquisition Agreement and the opinion letter of Marlow Industries’ counsel, as
the case may be, that:

 

(w) The consummation of the Acquisition of Marlow Industries has occurred or is
occurring simultaneously with the making of the Loans;

 

(x) The execution and delivery of the Acquisition documents, and the
consummation of the Acquisition Agreement, did not and will not violate any
statute or regulation of the United States or of any state or other applicable
jurisdiction, or any order, judgment or decree of any court or governmental
body, or result in a breach of, or would not reasonably be expected to
constitute a default under, any material agreement, indenture, order or decree
affecting the Borrower or any seller of stock of Marlow Industries;

 

(y) All of the representations and warranties of the Borrower and, to the best
of the knowledge of the Borrower, the other parties to the Acquisition
Agreement, contained in the Acquisition Agreement are true and correct in all
material respects as of the date of closing of the consummation of the
Acquisition of Marlow Industries; and

 

(z) The consummation of the Acquisition of Marlow Industries complied in all
respects with all applicable legal requirements, and all necessary governmental,
regulatory, shareholder and other consents and approvals required for the
consummation of the Acquisition of Marlow Industries were, prior to the
consummation thereof, duly obtained and in full force and effect.

 

(i) The Acquisition of Marlow Industries shall have been consummated in all
material respects in accordance with the terms hereof and the terms of
documentation therefor (without the waiver or amendment of any material
condition unless consented to by the Agent) that are in form and substance
reasonably satisfactory to the Agent. Each of the parties thereto shall

 

- 60 -



--------------------------------------------------------------------------------

have complied in all material respects with all covenants set forth in the
Acquisition Agreement (without the waiver or amendment of any of the terms
thereof unless consented to by the Agent).

 

7.2 Each Additional Loan or Letter of Credit.

 

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit: the representations and warranties
of the Loan Parties contained in Section 6 and in the other Loan Documents shall
be true on and as of the date of such additional Loan or Letter of Credit with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which expressly
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein) and the Loan Parties shall have performed and complied with all
covenants and conditions hereof; no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; the making of the Loans or
issuance of such Letter of Credit shall not contravene any Law applicable to any
Loan Party or Subsidiary of any Loan Party or any of the Banks; and the Borrower
shall have delivered to the Agent a duly executed and completed Loan Request or
application for a Letter of Credit as the case may be.

 

8. COVENANTS

 

8.1 Affirmative Covenants.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

 

8.1.1. Preservation of Existence, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.] or where the failure to be so
licensed or qualified and in good standing would not constitute a Material
Adverse Change.

 

8.1.2. Payment of Liabilities, Including Taxes, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental

 

- 61 -



--------------------------------------------------------------------------------

charges upon it or any of its properties, assets, income or profits, prior to
the date on which penalties attach thereto, except to the extent that such
liabilities, including taxes, assessments or charges, are being contested in
good faith and by appropriate and lawful proceedings diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made, but only to the extent that failure to
discharge any such liabilities would not result in any additional liability
which would adversely affect to a material extent the financial condition of any
Loan Party or Subsidiary of any Loan Party or which would affect any Collateral
or other assets of a Loan Party, provided that the Loan Parties and their
Subsidiaries will pay all such liabilities forthwith upon the commencement of
proceedings to foreclose any Lien which may have attached as security therefor.

 

8.1.3. Maintenance of Insurance.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Agent.

 

8.1.4. Maintenance of Properties and Leases.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.

 

8.1.5. Maintenance of Patents, Trademarks, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

 

8.1.6. Visitation Rights.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Agent or any
of the Banks to visit and inspect any of its properties and to examine and make
excerpts from its books and records and discuss its business affairs, finances
and accounts with its officers, all in such detail

 

- 62 -



--------------------------------------------------------------------------------

and at such times and as often as any of the Banks may reasonably request,
provided that each Bank shall provide the Borrower and the Agent with reasonable
notice prior to any visit or inspection. In the event any Bank desires to
conduct an audit of any Loan Party, such Bank shall make a reasonable effort to
conduct such audit contemporaneously with any audit to be performed by the
Agent, provided that such Bank makes reasonable efforts not to interfere with
the ordinary business operations of such Loan Party and that such audit does not
interfere with any audit being performed by such Loan Party’s internal or
external auditors.

 

8.1.7. Keeping of Records and Books of Account.

 

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

8.1.8. Plans and Benefit Arrangements.

 

The Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change. Without limiting the generality of the foregoing, the Borrower shall
cause all of its Plans and all Plans maintained by any member of the ERISA Group
to be funded in accordance with the minimum funding requirements of ERISA and
shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements and Multiemployer
Plans.

 

8.1.9. Compliance with Laws.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 8.1.9 if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would constitute a Material Adverse Change.

 

8.1.10. Use of Proceeds.

 

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only as contemplated in Section 2.8.1 or Section 3.5 hereof. The Loan Parties
shall not use the Letters of Credit or the proceeds of the Loans for any
purposes which contravenes any applicable Law or any provision hereof.

 

- 63 -



--------------------------------------------------------------------------------

8.1.11. Intentionally Deleted.

 

8.1.12. Subordination of Intercompany Loans.

 

Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any other Loan Party to be subordinated pursuant to
the terms of the Intercompany Subordination Agreement.

 

8.1.13. Tax Shelter Regulations.

 

None of the Loan Parties intends to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event any of the Loan Parties
determines to take any action inconsistent with such intention, the Borrower
will promptly (1) notify the Agent thereof, and (2) deliver to the Agent a duly
completed copy of IRS Form 8886 or any successor form. If the Borrower so
notifies the Agent, the Borrower acknowledges that one or more of the Banks may
treat its Loans and/or Letters of Credit as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Bank or Banks, as
applicable, will maintain the lists and other records required by such Treasury
Regulation.

 

8.1.14. Anti-Terrorism Laws.

 

The Loan Parties and their respective Affiliates and agents shall not (i)
conduct any business or engage in any transaction or dealing with any Blocked
Person, including the making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order No. 13224; or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law. The Borrower shall deliver to Banks any certification or
other evidence requested from time to time by any Bank in its sole discretion,
confirming Borrower’s compliance with this Section 8.1.14.

 

8.1.15. Interest Rate Protection.

 

Within ninety (90) calendar days of the Closing Date, the Borrower shall enter
into or have entered into one or more Interest Rate Protection Agreements
covering at least 50% of the principal amount of the Term Loans, all in form and
substance acceptable to the Agent (collectively the “Interest Rate Protection
Agreement”). For a period of one (1) year from the Closing Date, Borrower shall
maintain such Interest Rate Protection Agreements covering at least 50% of the
then existing principal amount of the Term Loans from time to time.

 

- 64 -



--------------------------------------------------------------------------------

8.2 Negative Covenants.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

 

8.2.1. Indebtedness.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

 

(i) Indebtedness under the Loan Documents;

 

(ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof, provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 8.2.1;

 

(iii) Indebtedness secured by Purchase Money Security Interests plus amounts
treated as indebtedness under GAAP with respect to leases treated as capital
leases under GAAP not exceeding $1,000,000;

 

(iv) Indebtedness of a Loan Party to another Loan Party which is subordinated in
accordance with the provisions of Section 8.1.12 [Subordination of Intercompany
Loans];

 

(v) Any Bank-Provided Interest Rate Hedge or other Interest Rate Hedge,
including any Interest Rate Protection Agreement, approved by the Agent;

 

(vi) Transactions for Derivatives with Banks;

 

(vii) Indebtedness of II-VI Japan Incorporated, as applicable, to PNC Bank,
National Association under the Rate Protection Term Loan of up to Y 300,000,000
(as guaranteed by the Borrower); and

 

(viii) Other Indebtedness not exceeding in the aggregate of any time $1,000,000.

 

8.2.2. Liens.

 

(a) Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any Lien
on any of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except Permitted Liens.

 

- 65 -



--------------------------------------------------------------------------------

(b) Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, at any time, enter into any agreement
with any Person (other than with the Banks pursuant to the Loan Documents), that
prohibits or limits the ability of such Loan Party or Subsidiary to create,
incur, assume, or suffer to exist, directly or indirectly, any Lien on any of
its property or assets, tangible or intangible, now owned or hereafter acquired,
except in connection with leases of real or personal property.

 

8.2.3. Guaranties.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for Guaranties of
Indebtedness of the Loan Parties permitted hereunder.

 

8.2.4. Loans and Investments.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:

 

(i) trade credit extended on usual and customary terms in the ordinary course of
business;

 

(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

 

(iii) Permitted Investments; and

 

(iv) Loans to, advances and investments in other Loan Parties.

 

8.2.5. Dividends and Related Distributions.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, make or pay, or agree to become or remain liable to make or pay, any
dividend or other distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of its shares of capital
stock, partnership interests or limited liability company interests on account
of the purchase, redemption, retirement or acquisition of its shares of capital
stock (or warrants, options or rights therefor), partnership interests or
limited liability company interests, except (i) dividends or other distributions
payable to another Loan Party, and (ii)

 

- 66 -



--------------------------------------------------------------------------------

dividends paid by the Borrower in stock of the Borrower only. In addition, the
Borrower shall not permit any Subsidiary of the Borrower to enter into or
otherwise be bound by any agreement prohibiting or restricting the payment of
dividends by such Subsidiary to a Loan Party.

 

8.2.6. Liquidations, Mergers, Consolidations, Acquisitions.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that

 

(1) any Loan Party other than the Borrower may consolidate or merge into another
Loan Party which is wholly-owned by one or more of the other Loan Parties, and

 

(2) any Loan Party may acquire, whether by purchase or by merger, (A) all of the
ownership interests of another Person or (B) substantially all of assets of
another Person or of a business or division of another Person (each an
“Permitted Acquisition”), provided that each of the following requirements is
met:

 

(i) if the Loan Parties are acquiring the ownership interests in such Person,
such Person shall execute a Guarantor Joinder and join this Agreement as a
Guarantor pursuant to Section 11.18 [Joinder of Guarantors] on or before the
date of such Permitted Acquisition;

 

(ii) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if the Loan Parties shall
use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Banks written evidence of the approval
of the board of directors (or equivalent body) of such Person for such Permitted
Acquisition;

 

(iii) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be similar or
complimentary to one or more line or lines of business conducted by the Loan
Parties and shall comply with Section 8.2.10 [Continuation of or Change in
Business];

 

(iv) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

 

(v) the Borrower shall demonstrate that the representations and warranties
contained in Section 6 shall be true and correct and that it shall be in
compliance with the covenants contained in Section 8 after giving effect to such
Permitted Acquisition (including in such computation Indebtedness or other
liabilities assumed or incurred in connection with such Permitted Acquisition
but excluding income earned or expenses incurred by the Person, business or
assets to be acquired prior to the date of such Permitted Acquisition) by

 

- 67 -



--------------------------------------------------------------------------------

delivering at least five (5) Business Days prior to such Permitted Acquisition a
certificate in the form of Exhibit 8.2.6 evidencing such compliance;

 

(vi) the Consideration paid by the Loan Parties for all Permitted Acquisitions
made during the current fiscal year of the Loan Parties shall not exceed
$5,000,000 (excluding the Acquisition of Marlow Industries) and the aggregate of
the Consideration paid by the Loan Parties for such Permitted Acquisition and
all other Permitted Acquisitions made between the Closing Date and the date of
such Permitted Acquisition shall not exceed $20,000,000 (excluding the
Acquisition of Marlow Industries); and

 

(vii) the Loan Parties shall deliver to the Agent at least five (5) Business
Days before such Permitted Acquisition copies of any agreements entered into or
proposed to be entered into by such Loan Parties in connection with such
Permitted Acquisition and shall deliver to the Agent such other information
about such Person or its assets as any Loan Party may reasonably require.

 

8.2.7. Dispositions of Assets or Subsidiaries.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:

 

(i) transactions involving the sale of inventory in the ordinary course of
business;

 

(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;

 

(iii) any sale, transfer or lease of assets by any wholly owned Subsidiary of
such Loan Party to another Loan Party;

 

(iv) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased in transactions not
prohibited by this Agreement;

 

(v) any disposition of assets with fair market values aggregating not more than
$2,000,000 in any fiscal year of the Borrower;

 

(vi) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (v) above, which is approved by the
Required Banks so long as the after-tax proceeds (as reasonably estimated by the
Borrower) are applied as

 

- 68 -



--------------------------------------------------------------------------------

a mandatory prepayment of the Term Loans in accordance with the provisions of
Section 5.5.2 [Sale of Assets] above.

 

8.2.8. Affiliate Transactions.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction (including purchasing property or
services from or selling property or services to any Affiliate of any Loan Party
or other Person) unless such transaction is not otherwise prohibited by this
Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm’s-length terms and conditions which are in accordance with all
applicable Law.

 

8.2.9. Subsidiaries, Partnerships and Joint Ventures.

 

(a) Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, own or create directly or indirectly any Subsidiaries other
than (i) any Subsidiary which has joined this Agreement as Guarantor on the
Closing Date; and (ii) any Subsidiary formed after the Closing Date which joins
this Agreement as a Guarantor pursuant to Section 11.18 [Joinder of Guarantors],
provided that the Required Banks shall have consented to such formation and
joinder, and provided further that no Subsidiary formed after the date of this
Agreement which is formed under the laws of a foreign county shall be required
to join as a Guarantor is such joinder would result in material adverse tax
consequences. Each of the Loan Parties shall not become or agree to (1) become a
general or limited partner in any general or limited partnership, except that
the Loan Parties may be general or limited partners in other Loan Parties, (2)
become a member or manager of, or hold a limited liability company interest in,
a limited liability company, except that the Loan Parties may be members or
managers of, or hold limited liability company interests in, other Loan Parties,
or (3) become a joint venturer or hold a joint venture interest in any joint
venture.

 

(b) Borrower and its Subsidiaries shall be permitted to create, invest in or
acquire interests in corporations or other entities formed under the laws of
nations other than the United States and its political subdivisions (each a
“Permitted Joint Venture”) provided that in each such case the following
conditions are met:

 

(i) Borrower shall provide the Agent notice of any such investment or
acquisition not later than 30 days prior to such investment or acquisition; and

 

(ii) The total amount of investments and acquisition (measured at the time of
each such investment or acquisition) permitted under this Section 8.2.9(b)
(including any indebtedness of such Permitted Joint Venture guaranteed by
Borrower or any subsidiary) shall not at any time exceed $5,000,000.

 

- 69 -



--------------------------------------------------------------------------------

8.2.10. Continuation of or Change in Business.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in any business other than ones complimentary to those of the Loan
parties substantially as conducted and operated by such Loan Party or Subsidiary
during the present fiscal year, and such Loan Party or Subsidiary shall not
permit any material change in such business.

 

8.2.11. Plans and Benefit Arrangements.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to:

 

(i) fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan;

 

(ii) request a minimum funding waiver from the Internal Revenue Service with
respect to any Plan;

 

(iii) engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA, would constitute a
Material Adverse Change;

 

(iv) permit the aggregate actuarial present value of all benefit liabilities
(whether or not vested) under each Plan, determined on a plan termination basis,
as disclosed in the most recent actuarial report completed with respect to such
Plan, to exceed, as of any actuarial valuation date, the fair market value of
the assets of such Plan;

 

(v) fail to make when due any contribution to any Multiemployer Plan that the
Borrower or any member of the ERISA Group may be required to make under any
agreement relating to such Multiemployer Plan, or any Law pertaining thereto;

 

(vi) withdraw (completely or partially) from any Multiemployer Plan or withdraw
(or be deemed under Section 4062(e) of ERISA to withdraw) from any Multiple
Employer Plan, where any such withdrawal is likely to result in a material
liability of the Borrower or any member of the ERISA Group;

 

(vii) terminate, or institute proceedings to terminate, any Plan, where such
termination is likely to result in a material liability to the Borrower or any
member of the ERISA Group;

 

(viii) make any amendment to any Plan with respect to which security is required
under Section 307 of ERISA; or

 

- 70 -



--------------------------------------------------------------------------------

(ix) fail to give any and all notices and make all disclosures and governmental
filings required under ERISA or the Internal Revenue Code, where such failure is
likely to result in a Material Adverse Change.

 

8.2.12. Fiscal Year.

 

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
change its fiscal year from the twelve-month period beginning July 1 and ending
June 30.

 

8.2.13. Issuance of Stock.

 

Each of the Loan Parties (other than the Borrower) shall not, and shall not
permit any of its Subsidiaries to, issue any additional shares of its capital
stock or any options, warrants or other rights in respect thereof.

 

8.2.14. Changes in Organizational Documents.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, amend in any respect its certificate of incorporation (including any
provisions or resolutions relating to capital stock), by-laws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents without providing
at least ten (10) calendar days’ prior written notice to the Agent and the Banks
and, in the event such change would be adverse to the Banks as determined by the
Agent in its sole discretion, obtaining the prior written consent of the
Required Banks.

 

8.2.15. Intentionally Deleted.

 

8.2.16. Minimum Consolidated Debt Service Coverage Ratio.

 

The Loan Parties shall not permit the Consolidated Debt Service Coverage Ratio,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended, to be less than 2.0 to 1.0.

 

8.2.17. Maximum Consolidated Leverage Ratio.

 

The Loan Parties shall not at any time permit the Consolidated Leverage Ratio of
the Borrower and its Subsidiaries to exceed 2.5 to 1.0.

 

8.2.18. Minimum Net Worth.

 

The Borrower shall not at any time permit Consolidated Net Worth to be less than
the Base Net Worth at the time of determination.

 

- 71 -



--------------------------------------------------------------------------------

8.3 Reporting Requirements.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Agent and each of the Banks:

 

8.3.1. Quarterly Financial Statements.

 

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Borrower, consisting of a consolidated and
consolidating balance sheet as of the end of such fiscal quarter and related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows for the fiscal quarter then ended and the fiscal year through that
date, all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President or Treasurer of the
Borrower as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.

 

8.3.2. Annual Financial Statements.

 

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, financial statements of the Borrower
consisting of a consolidated and consolidating balance sheet as of the end of
such fiscal year, and related consolidated and consolidating statements of
income, stockholders’ equity and cash flows for the fiscal year then ended, all
in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing
satisfactory to the Agent. The certificate or report of accountants shall be
free of qualifications (other than any consistency qualification that may result
from a change in the method used to prepare the financial statements as to which
such accountants concur) and shall not indicate the occurrence or existence of
any event, condition or contingency which would materially impair the prospect
of payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents.

 

8.3.3. Certificate of the Borrower.

 

Concurrently with the financial statements of the Borrower furnished to the
Agent and to the Banks pursuant to Sections 8.3.1 [Quarterly Financial
Statements] and 8.3.2 [Annual Financial Statements], a certificate (each a
“Compliance Certificate”) of the Borrower signed by the Chief Executive Officer,
President or Treasurer of the Borrower, in the form of Exhibit 8.3.4, to the
effect that, except as described pursuant to Section 8.3.4 [Notice of Default],
(i) the representations and warranties of the Borrower contained in Section 6
and in the other

 

- 72 -



--------------------------------------------------------------------------------

Loan Documents are true on and as of the date of such certificate with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which expressly relate solely
to an earlier date or time) and the Loan Parties have performed and complied
with all covenants and conditions hereof, (ii) no Event of Default or Potential
Default exists and is continuing on the date of such certificate and (iii)
containing calculations in sufficient detail to demonstrate compliance as of the
date of such financial statements with all financial covenants contained in
Section 8.2 [Negative Covenants].

 

8.3.4. Notice of Default.

 

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President or Treasurer of such Loan Party setting forth the
details of such Event of Default or Potential Default and the action which the
such Loan Party proposes to take with respect thereto.

 

8.3.5. Notice of Litigation.

 

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party which relate to any
assets of any Loan Party, involve a claim or series of claims in excess of
$500,000 or which if adversely determined would constitute a Material Adverse
Change.

 

8.3.6. Certain Events.

 

Written notice to the Agent:

 

(i) at least ten (10) calendar days prior thereto, with respect to any proposed
sale or transfer of assets pursuant to Section 8.2.7((iv)) or ((vi)), and

 

(ii) within the time limits set forth in Section 8.2.14 [Changes in
Organizational Documents], any amendment to the organizational documents of any
Loan Party.

 

8.3.7. Budgets, Forecasts, Other Reports and Information.

 

Promptly upon their becoming available to the Borrower:

 

(i) the annual budget and any forecasts or projections of the Borrower, to be
supplied not later than thirty (30) days prior to commencement of the fiscal
year to which any of the foregoing may be applicable,

 

(ii) any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,

 

- 73 -



--------------------------------------------------------------------------------

(iii) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower with the
Securities and Exchange Commission,

 

(iv) a copy of any order in any proceeding to which the Borrower or any of its
Subsidiaries is a party issued by any Official Body, and

 

(v) such other reports and information as any of the Banks may from time to time
reasonably request. The Borrower shall also notify the Banks promptly of the
enactment or adoption of any Law which may result in a Material Adverse Change.

 

8.3.8. Tax Shelter Provisions.

 

Promptly after any of the Loan Parties determines that it intends to treat any
of the Loans, Letters of Credit or related transactions as being a “reportable
transaction” as provided in Section 8.1.13 [Tax Shelter Regulations]

 

(1) a written notice of such intention to the Agent; and

 

(2) a duly completed copy of IRS Form 8886 or any successor form.

 

8.3.9. Notices Regarding Plans and Benefit Arrangements.

 

8.3.9.1 Certain Events.

 

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

 

(i) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group (regardless of whether the obligation to report said Reportable
Event to the PBGC has been waived),

 

(ii) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder,

 

(iii) any assertion of material withdrawal liability with respect to any
Multiemployer Plan,

 

- 74 -



--------------------------------------------------------------------------------

(iv) any partial or complete withdrawal from a Multiemployer Plan by the
Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability,

 

(v) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA,

 

(vi) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan,

 

(vii) a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 302(f) of
ERISA,

 

(viii) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or

 

(ix) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions.

 

8.3.9.2 Notices of Involuntary Termination and Annual Reports.

 

Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Agent or any Bank each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

 

8.3.9.3 Notice of Voluntary Termination.

 

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

 

- 75 -



--------------------------------------------------------------------------------

9. DEFAULT

 

9.1 Events of Default.

 

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

9.1.1. Payments Under Loan Documents.

 

The Borrower shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing or shall fail to pay any
interest on any Loan, Reimbursement Obligation or Letter of Credit Borrowing or
any other amount owing hereunder or under the other Loan Documents after such
principal, interest or other amount becomes due in accordance with the terms
hereof or thereof;

 

9.1.2. Breach of Warranty.

 

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

 

9.1.3. Breach of Negative Covenants or Visitation Rights.

 

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.6 [Visitation Rights] or Section 8.2 [Negative
Covenants];

 

9.1.4. Breach of Other Covenants.

 

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of ten (10) Business Days
after any officer of any Loan Party becomes aware of the occurrence thereof
(such grace period to be applicable only in the event such default can be
remedied by corrective action of the Loan Parties as determined by the Agent in
its sole discretion);

 

9.1.5. Defaults in Other Agreements or Indebtedness.

 

A default or event of default shall occur at any time under the terms of (i) the
Rate Protection Agreement (Japan), or (ii) any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $1,000,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any

 

- 76 -



--------------------------------------------------------------------------------

period of grace permitted with respect thereto, whether waived or not) any
indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

 

9.1.6. Final Judgments or Orders.

 

Any final judgments or orders for the payment of money in excess of $1,000,000
in the aggregate shall be entered against any Loan Party by a court having
jurisdiction in the premises, which judgment is not discharged, vacated, bonded
or stayed pending appeal within a period of thirty (30) days from the date of
entry;

 

9.1.7. Loan Document Unenforceable.

 

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby;

 

9.1.8. Uninsured Losses; Proceedings Against Assets.

 

There shall occur any material uninsured damage to or loss, theft or destruction
of any of assets of any Loan Party in excess of $1,000,000 or such assets or any
other of the Loan Parties’ or any of their Subsidiaries’ assets are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors and the same is not cured within thirty (30) days
thereafter;

 

9.1.9. Notice of Lien or Assessment.

 

A notice of Lien or assessment in excess of $1,000,000 which is not a Permitted
Lien is filed of record with respect to all or any part of any of the Loan
Parties’ or any of their Subsidiaries’ assets by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the PBGC, or any taxes or
debts owing at any time or times hereafter to any one of these becomes payable
and the same is not paid within thirty (30) days after the same becomes payable;

 

9.1.10. Insolvency.

 

Any Loan Party ceases to be Solvent or admits in writing its inability to pay
its debts as they mature;

 

- 77 -



--------------------------------------------------------------------------------

9.1.11. Events Relating to Plans and Benefit Arrangements.

 

Any of the following occurs: (i) any Reportable Event, which the Agent
determines in good faith constitutes grounds for the termination of any Plan by
the PBGC or the appointment of a trustee to administer or liquidate any Plan,
shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other action taken to terminate any Plan, or a termination notice
shall have been filed with respect to any Plan; (iii) a trustee shall be
appointed to administer or liquidate any Plan; (iv) the PBGC shall give notice
of its intent to institute proceedings to terminate any Plan or Plans or to
appoint a trustee to administer or liquidate any Plan; and, in the case of the
occurrence of (i), (ii), (iii) or (iv) above, the Agent determines in good faith
that the amount of the Borrower’s liability is likely to exceed 10% of its
Consolidated Tangible Net Worth; (v) the Borrower or any member of the ERISA
Group shall fail to make any contributions when due to a Plan or a Multiemployer
Plan; (vi) the Borrower or any other member of the ERISA Group shall make any
amendment to a Plan with respect to which security is required under Section 307
of ERISA; (vii) the Borrower or any other member of the ERISA Group shall
withdraw completely or partially from a Multiemployer Plan; (viii) the Borrower
or any other member of the ERISA Group shall withdraw (or shall be deemed under
Section 4062(e) of ERISA to withdraw) from a Multiple Employer Plan; or (ix) any
applicable Law is adopted, changed or interpreted by any Official Body with
respect to or otherwise affecting one or more Plans, Multiemployer Plans or
Benefit Arrangements and, with respect to any of the events specified in (v),
(vi), (vii), (viii) or (ix), the Agent determines in good faith that any such
occurrence would be reasonably likely to materially and adversely affect the
total enterprise represented by the Borrower and the other members of the ERISA
Group;

 

9.1.12. Cessation of Business.

 

Any Loan Party or Subsidiary of a Loan Party ceases to conduct its business as
contemplated, except as expressly permitted under Section 8.2.6 [Liquidations,
Mergers, Etc.] or 8.2.7, or any Loan Party or Subsidiary of a Loan Party is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business and such injunction, restraint or other
preventive order is not dismissed within thirty (30) days after the entry
thereof;

 

9.1.13. Change of Control.

 

(i) Any person or group of persons (within the meaning of Sections 13(d) or
14(a) of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) 10% or more of the voting
capital stock of the Borrower; or (ii) within a period of twelve (12)
consecutive calendar months, individuals who were directors of the Borrower on
the first day of such period shall cease to constitute a majority of the board
of directors of the Borrower;

 

- 78 -



--------------------------------------------------------------------------------

9.1.14. Involuntary Proceedings.

 

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
Subsidiary of a Loan Party in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party or
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of sixty (60) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding; or

 

9.1.15. Voluntary Proceedings.

 

Any Loan Party or Subsidiary of a Loan Party shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or other similar official) of itself or for any
substantial part of its property or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any action in furtherance of any of the foregoing.

 

9.2 Consequences of Event of Default.

 

9.2.1. Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

 

If an Event of Default specified under Sections 9.1.1 through 9.1.13 shall occur
and be continuing, the Banks and the Agent shall be under no further obligation
to make Loans or issue Letters of Credit, as the case may be, and the Agent may,
and upon the request of the Required Banks, shall (i) by written notice to the
Borrower, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Banks hereunder and thereunder to be forthwith due and payable,
and the same shall thereupon become and be immediately due and payable to the
Agent for the benefit of each Bank without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, and (ii)
require the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest-bearing account with the Agent, as cash collateral for its
Obligations under the Loan Documents, an amount equal to the maximum amount
currently or at any time thereafter available to be drawn on all outstanding
Letters of Credit, and the Borrower hereby pledges to the Agent and the Banks,
and grants to the Agent and the Banks a security interest in, all such cash as
security for such Obligations. Upon the curing of all existing Events of Default
to the satisfaction of the Required Banks, the Agent shall return such cash
collateral to the Borrower; and

 

- 79 -



--------------------------------------------------------------------------------

9.2.2. Bankruptcy, Insolvency or Reorganization Proceedings.

 

If an Event of Default specified under Section 9.1.14 [Involuntary Proceedings]
or 9.1.15 [Voluntary Proceedings] shall occur, the Banks shall be under no
further obligations to make Loans hereunder and the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrower to the Banks hereunder and thereunder
shall be immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived; and

 

9.2.3. Set-off.

 

If an Event of Default shall occur and be continuing, any Bank to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Bank which has agreed in writing to be bound by the
provisions of Section 10.13 [Equalization of Banks] and any branch, Subsidiary
or Affiliate of such Bank or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to such Loan Party, to set-off against and apply to the then unpaid
balance of all the Loans and all other Obligations of the Borrower and the other
Loan Parties hereunder or under any other Loan Document any debt owing to, and
any other funds held in any manner for the account of, the Borrower or such
other Loan Party by such Bank or participant or by such branch, Subsidiary or
Affiliate, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by the Borrower or such other Loan Party for its own
account (but not including funds held in custodian or trust accounts) with such
Bank or participant or such branch, Subsidiary or Affiliate. Such right shall
exist whether or not any Bank or the Agent shall have made any demand under this
Agreement or any other Loan Document, whether or not such debt owing to or funds
held for the account of the Borrower or such other Loan Party is or are matured
or unmatured and regardless of the existence or adequacy of any Collateral,
Guaranty or any other security, right or remedy available to any Bank or the
Agent; and

 

9.2.4. Suits, Actions, Proceedings.

 

If an Event of Default shall occur and be continuing, and whether or not the
Agent shall have accelerated the maturity of Loans pursuant to any of the
foregoing provisions of this Section 9.2, the Agent or any Bank, if owed any
amount with respect to the Loans, may proceed to protect and enforce its rights
by suit in equity, action at law and/or other appropriate proceeding, whether
for the specific performance of any covenant or agreement contained in this
Agreement or the other Loan Documents, including as permitted by applicable Law
the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Agent or such Bank;
and

 

- 80 -



--------------------------------------------------------------------------------

9.2.5. Application of Proceeds; Collateral Sharing.

 

9.2.5.1 Application of Proceeds.

 

From and after the date on which the Agent has taken any action pursuant to this
Section 9.2 and until all Obligations of the Loan Parties have been paid in
full, any and all proceeds received by the Agent from any sale or other
disposition of any Collateral or other assets of any Loan Party after entry of
judgment, or any part thereof, or the exercise of any other remedy by the Agent,
shall be applied as follows:

 

(i) first, to reimburse the Agent and the Banks for out-of-pocket costs,
expenses and disbursements, including reasonable attorneys’ and paralegals’ fees
and legal expenses, incurred by the Agent or the Banks in connection with
realizing on such assets or collection of any Obligations of any of the Loan
Parties under any of the Loan Documents, including advances made by the Banks or
any one of them or the Agent for the reasonable maintenance, preservation,
protection or enforcement of, or realization upon, such assets, including
advances for taxes, insurance, repairs and the like and reasonable expenses
incurred to sell or otherwise realize on, or prepare for sale or other
realization on, any of such assets;

 

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Banks incurred under this Agreement or any of the other Loan
Documents or a Bank-Provided Interest Rate Hedge, whether of principal,
interest, fees, expenses or otherwise, in such manner as the Agent may determine
in its discretion; and

 

(iii) the balance, if any, as required by Law.

 

9.2.5.2 Collateral Sharing.

 

All Liens granted under the Pledge Agreement and any other Loan Document (the
“Collateral Documents”) shall secure ratably and on a pari passu basis (i) the
Obligations in favor of the Agent and the Banks hereunder and (ii) the
Obligations incurred by any of the Loan Parties in favor of any Bank which
provides a Bank-Provided Interest Rate Hedge (the “IRH Provider”). The Agent
under the Collateral Documents shall be deemed to serve as the collateral agent
(the “Collateral Agent”) for the IRH Provider and the Banks hereunder, provided
that the Collateral Agent shall comply with the instructions and directions of
the Agent (or the Banks under this Agreement to the extent that this Agreement
or any other Loan Documents empowers the Banks to direct the Agent), as to all
matters relating to the Collateral, including the maintenance and disposition
thereof. No IRH Provider (except in its capacity as a Bank hereunder) shall be
entitled or have the power to direct or instruct the Collateral Agent on any
such matters or to control or direct in any manner the maintenance or
disposition of the Collateral.

 

- 81 -



--------------------------------------------------------------------------------

9.2.6. Other Rights and Remedies.

 

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents (including the Pledge Agreement), the Agent
shall have all of the rights and remedies of a secured party under the Uniform
Commercial Code or otherwise available under applicable Law, all of which rights
and remedies shall be cumulative and non-exclusive, to the extent permitted by
Law. The Agent may, and upon the request of the Required Banks shall, exercise
all post-default rights granted to the Agent and the Banks under the Loan
Documents or applicable Law.

 

9.3 Notice of Sale.

 

Any notice required to be given by the Agent of a sale, lease, or other
disposition of the Collateral or any other intended action by the Agent, if
given ten (10) days prior to such proposed action, shall constitute commercially
reasonable and fair notice thereof to the Borrower.

 

10. THE AGENT

 

10.1 Appointment.

 

Each Bank hereby irrevocably designates, appoints and authorizes PNC Bank to act
as Agent for such Bank under this Agreement and to execute and deliver or accept
on behalf of each of the Banks the other Loan Documents. Each Bank hereby
irrevocably authorizes, and each holder of any Note by the acceptance of a Note
shall be deemed irrevocably to authorize, the Agent to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
any other instruments and agreements referred to herein, and to exercise such
powers and to perform such duties hereunder as are specifically delegated to or
required of the Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. PNC Bank agrees to act as the Agent on behalf of
the Banks to the extent provided in this Agreement.

 

10.2 Delegation of Duties.

 

The Agent may perform any of its duties hereunder by or through agents or
employees (provided such delegation does not constitute a relinquishment of its
duties as Agent) and, subject to Sections 10.5 [Reimbursement of Agent by
Borrower, Etc.] and 10.6, shall be entitled to engage and pay for the advice or
services of any attorneys, accountants or other experts concerning all matters
pertaining to its duties hereunder and to rely upon any advice so obtained.

 

10.3 Nature of Duties; Independent Credit Investigation.

 

The Agent shall have no duties or responsibilities except those expressly set
forth in this Agreement and no implied covenants, functions, responsibilities,
duties, obligations, or liabilities shall be read into this Agreement or
otherwise exist. The duties of the Agent shall be

 

- 82 -



--------------------------------------------------------------------------------

mechanical and administrative in nature; the Agent shall not have by reason of
this Agreement a fiduciary or trust relationship in respect of any Bank; and
nothing in this Agreement, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of this
Agreement except as expressly set forth herein. Without limiting the generality
of the foregoing, the use of the term “agent” in this Agreement with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Each Bank expressly acknowledges (i) that the Agent has not
made any representations or warranties to it and that no act by the Agent
hereafter taken, including any review of the affairs of any of the Loan Parties,
shall be deemed to constitute any representation or warranty by the Agent to any
Bank; (ii) that it has made and will continue to make, without reliance upon the
Agent, its own independent investigation of the financial condition and affairs
and its own appraisal of the creditworthiness of each of the Loan Parties in
connection with this Agreement and the making and continuance of the Loans
hereunder; and (iii) except as expressly provided herein, that the Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Bank with any credit or other information with respect thereto,
whether coming into its possession before the making of any Loan or at any time
or times thereafter.

 

10.4 Actions in Discretion of Agent; Instructions From the Banks.

 

The Agent agrees, upon the written request of the Required Banks, to take or
refrain from taking any action of the type specified as being within the Agent’s
rights, powers or discretion herein, provided that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or applicable
Law. In the absence of a request by the Required Banks, the Agent shall have
authority, in its sole discretion, to take or not to take any such action,
unless this Agreement specifically requires the consent of the Required Banks or
all of the Banks. Any action taken or failure to act pursuant to such
instructions or discretion shall be binding on the Banks, subject to Section
10.6 [Exculpatory Provisions, Etc.]. Subject to the provisions of Section 10.6,
no Bank shall have any right of action whatsoever against the Agent as a result
of the Agent acting or refraining from acting hereunder in accordance with the
instructions of the Required Banks, or in the absence of such instructions, in
the absolute discretion of the Agent.

 

10.5 Reimbursement and Indemnification of Agent by the Borrower.

 

The Borrower unconditionally agrees to pay or reimburse the Agent and hold the
Agent harmless against (a) liability for the payment of all reasonable
out-of-pocket costs, expenses and disbursements, including fees and expenses of
counsel (including the allocated costs of staff counsel), appraisers and
environmental consultants, incurred by the Agent (i) in connection with the
development, negotiation, preparation, printing, execution, administration,
syndication, interpretation and performance of this Agreement and the other Loan
Documents, (ii) relating to any requested amendments, waivers or consents
pursuant to the provisions hereof,

 

- 83 -



--------------------------------------------------------------------------------

(iii) in connection with the enforcement of this Agreement or any other Loan
Document or collection of amounts due hereunder or thereunder or the proof and
allowability of any claim arising under this Agreement or any other Loan
Document, whether in bankruptcy or receivership proceedings or otherwise, and
(iv) in any workout or restructuring or in connection with the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings, and (b) all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by the Agent hereunder or thereunder, provided that
the Borrower shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements if the same results from the Agent’s gross negligence
or willful misconduct, or if the Borrower was not given notice of the subject
claim and the opportunity to participate in the defense thereof, at its expense
(except that the Borrower shall remain liable to the extent such failure to give
notice does not result in a loss to the Borrower), or if the same results from a
compromise or settlement agreement entered into without the consent of the
Borrower, which shall not be unreasonably withheld. In addition, the Borrower
agrees to reimburse and pay all reasonable out-of-pocket expenses of the Agent’s
regular employees and agents engaged periodically to perform audits of the Loan
Parties’ books, records and business properties.

 

10.6 Exculpatory Provisions; Limitation of Liability.

 

Neither the Agent nor any of its directors, officers, employees, agents,
attorneys or Affiliates shall (a) be liable to any Bank for any action taken or
omitted to be taken by it or them hereunder, or in connection herewith including
pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Banks for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents, or (c) be under any obligation to any of the Banks to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Loan Parties, or the financial
condition of the Loan Parties, or the existence or possible existence of any
Event of Default or Potential Default. No claim may be made by any of the Loan
Parties, any Bank, the Agent or any of their respective Subsidiaries against the
Agent, any Bank or any of their respective directors, officers, employees,
agents, attorneys or Affiliates, or any of them, for any special, indirect or
consequential damages or, to the fullest extent permitted by Law, for any
punitive damages in respect of any claim or cause of action (whether based on
contract, tort, statutory liability, or any other ground) based on, arising out
of or related to any Loan Document or the transactions contemplated hereby or
any act, omission or event occurring in connection therewith, including the
negotiation, documentation, administration or collection of the Loans, and each
of the Loan Parties, (for itself and on behalf of each of its Subsidiaries), the
Agent and each Bank hereby waive, releases and

 

- 84 -



--------------------------------------------------------------------------------

agree never to sue upon any claim for any such damages, whether such claim now
exists or hereafter arises and whether or not it is now known or suspected to
exist in its favor. Each Bank agrees that, except for notices, reports and other
documents expressly required to be furnished to the Banks by the Agent hereunder
or given to the Agent for the account of or with copies for the Banks, the Agent
and each of its directors, officers, employees, agents, attorneys or Affiliates
shall not have any duty or responsibility to provide any Bank with an credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Loan Parties
which may come into the possession of the Agent or any of its directors,
officers, employees, agents, attorneys or Affiliates.

 

10.7 Reimbursement and Indemnification of Agent by Banks.

 

Each Bank agrees to reimburse and indemnify the Agent (to the extent not
reimbursed by the Borrower and without limiting the Obligation of the Borrower
to do so) in proportion to its Ratable Share from and against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, including attorneys’ fees and disbursements
(including the allocated costs of staff counsel), and costs of appraisers and
environmental consultants, of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by the Agent hereunder or thereunder, provided that
no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (a) if the same results from the Agent’s gross negligence or
willful misconduct, or (b) if such Bank was not given notice of the subject
claim and the opportunity to participate in the defense thereof, at its expense
(except that such Bank shall remain liable to the extent such failure to give
notice does not result in a loss to the Bank), or (c) if the same results from a
compromise and settlement agreement entered into without the consent of such
Bank, which shall not be unreasonably withheld. In addition, each Bank agrees
promptly upon demand to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the Obligation of the Borrower to do so) in
proportion to its Ratable Share for all amounts due and payable by the Borrower
to the Agent in connection with the Agent’s periodic audit of the Loan Parties’
books, records and business properties.

 

10.8 Reliance by Agent.

 

The Agent shall be entitled to rely upon any writing, telegram, telex or
teletype message, resolution, notice, consent, certificate, letter, cablegram,
statement, order or other document or conversation by telephone or otherwise
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon the advice and opinions of counsel and
other professional advisers selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

 

- 85 -



--------------------------------------------------------------------------------

10.9 Notice of Default.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Potential Default or Event of Default unless the Agent has received written
notice from a Bank or the Borrower referring to this Agreement, describing such
Potential Default or Event of Default and stating that such notice is a “notice
of default.”

 

10.10 Notices.

 

The Agent shall promptly send to each Bank a copy of all notices received from
the Borrower pursuant to the provisions of this Agreement or the other Loan
Documents promptly upon receipt thereof. The Agent shall promptly notify the
Borrower and the other Banks of each change in the Base Rate and the effective
date thereof.

 

10.11 Banks in Their Individual Capacities; Agent in its Individual Capacity.

 

With respect to its Revolving Credit Commitment, the Revolving Credit Loans, the
Term Loan Commitment and the Term Loan made by it and any other rights and
powers given to it as a Bank hereunder or under any of the other Loan Documents,
the Agent shall have the same rights and powers hereunder as any other Bank and
may exercise the same as though it were not the Agent, and the term “Bank” and
“Banks” shall, unless the context otherwise indicates, include the Agent in its
individual capacity. PNC Bank and its Affiliates and each of the Banks and their
respective Affiliates may, without liability to account, except as prohibited
herein, make loans to, issue letters of credit for the account of, acquire
equity interests in, accept deposits from, discount drafts for, act as trustee
under indentures of, and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with, the Loan Parties and
their Affiliates, in the case of the Agent, as though it were not acting as
Agent hereunder and in the case of each Bank, as though such Bank were not a
Bank hereunder, in each case without notice to or consent of the other Banks.
The Banks acknowledge that, pursuant to such activities, the Agent or its
Affiliates may (i) receive information regarding the Loan Parties or any of
their Subsidiaries or Affiliates (including information that may be subject to
confidentiality obligations in favor of the Loan Parties or such Subsidiary or
Affiliate) and acknowledge that the Agent shall be under no obligation to
provide such information to them, and (ii) accept fees and other consideration
from the Loan Parties for services in connection with this Agreement and
otherwise without having to account for the same to the Banks.

 

10.12 Holders of Notes.

 

The Agent may deem and treat any payee of any Note as the owner thereof for all
purposes hereof unless and until written notice of the assignment or transfer
thereof shall have been filed with the Agent. Any request, authority or consent
of any Person who at the time of making such request or giving such authority or
consent is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

 

- 86 -



--------------------------------------------------------------------------------

10.13 Equalization of Banks.

 

The Banks and the holders of any participations in any Notes agree among
themselves that, with respect to all amounts received by any Bank or any such
holder for application on any Obligation hereunder or under any Note or under
any such participation, whether received by voluntary payment, by realization
upon security, by the exercise of the right of set-off or banker’s lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Banks and such holders in
proportion to their interests in payments under the Notes, except as otherwise
provided in Section 4.4.3 [Agent’s and Bank’s Rights], 5.4.2 [Replacement of a
Bank] or 5.6 [Additional Compensation in Certain Circumstances]. The Banks or
any such holder receiving any such amount shall purchase for cash from each of
the other Banks an interest in such Bank’s Loans in such amount as shall result
in a ratable participation by the Banks and each such holder in the aggregate
unpaid amount under the Notes, provided that if all or any portion of such
excess amount is thereafter recovered from the Bank or the holder making such
purchase, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, together with interest or other amounts, if any,
required by law (including court order) to be paid by the Bank or the holder
making such purchase.

 

10.14 Successor Agent.

 

The Agent (i) may resign as Agent or (ii) shall resign if such resignation is
requested by the Required Banks (if the Agent is a Bank, the Agent’s Loans and
its Commitment shall be considered in determining whether the Required Banks
have requested such resignation) or required by Section 5.4.2 [Replacement of a
Bank], in either case of (i) or (ii) by giving not less than thirty (30) days’
prior written notice to the Borrower. If the Agent shall resign under this
Agreement, then either (a) the Required Banks shall appoint from among the Banks
a successor agent for the Banks, subject to the consent of the Borrower, such
consent not to be unreasonably withheld, or (b) if a successor agent shall not
be so appointed and approved within the thirty (30) day period following the
Agent’s notice to the Banks of its resignation, then the Agent shall appoint,
with the consent of the Borrower, such consent not to be unreasonably withheld,
a successor agent who shall serve as Agent until such time as the Required Banks
appoint and the Borrower consents to the appointment of a successor agent. Upon
its appointment pursuant to either clause (a) or (b) above, such successor agent
shall succeed to the rights, powers and duties of the Agent, and the term
“Agent” shall mean such successor agent, effective upon its appointment, and the
former Agent’s rights, powers and duties as Agent shall be terminated without
any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement. After the resignation of any Agent hereunder, the
provisions of this Section 10 shall inure to the benefit of such former Agent
and such former Agent shall not by reason of such resignation be deemed to be
released from liability for any actions taken or not taken by it while it was an
Agent under this Agreement.

 

- 87 -



--------------------------------------------------------------------------------

10.15 Agent’s Fee.

 

The Borrower shall pay to the Agent a nonrefundable fee (the “Agent’s Fee”)
under the terms of a letter (the “Agent’s Letter”) between the Borrower and
Agent, as amended from time to time.

 

10.16 Availability of Funds.

 

The Agent may assume that each Bank has made or will make the proceeds of a Loan
available to the Agent unless the Agent shall have been notified by such Bank on
or before the later of (1) the close of Business on the Business Day preceding
the Borrowing Date with respect to such Loan or two (2) hours before the time on
which the Agent actually funds the proceeds of such Loan to the Borrower
(whether using its own funds pursuant to this Section 10.16 or using proceeds
deposited with the Agent by the Banks and whether such funding occurs before or
after the time on which Banks are required to deposit the proceeds of such Loan
with the Agent). The Agent may, in reliance upon such assumption (but shall not
be required to), make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Agent by such Bank,
the Agent shall be entitled to recover such amount on demand from such Bank (or,
if such Bank fails to pay such amount forthwith upon such demand from the
Borrower) together with interest thereon, in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on the date the Agent recovers such amount, at a rate per annum equal to
(i) the Federal Funds Effective Rate during the first three (3) days after such
interest shall begin to accrue and (ii) the applicable interest rate in respect
of such Loan after the end of such three-day period.

 

10.17 Calculations.

 

In the absence of gross negligence or willful misconduct, the Agent shall not be
liable for any error in computing the amount payable to any Bank whether in
respect of the Loans, fees or any other amounts due to the Banks under this
Agreement. In the event an error in computing any amount payable to any Bank is
made, the Agent, the Borrower and each affected Bank shall, forthwith upon
discovery of such error, make such adjustments as shall be required to correct
such error, and any compensation therefor will be calculated at the Federal
Funds Effective Rate.

 

10.18 No Reliance on Agent’s Customer Identification Program.

 

Each Bank acknowledges and agrees that neither such Bank, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Bank’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their

 

- 88 -



--------------------------------------------------------------------------------

agents, the Loan Documents or the transactions hereunder or contemplated hereby:
(1) any identity verification procedures, (2) any recordkeeping, (3) comparisons
with government lists, (4) customer notices or (5) other procedures required
under the CIP Regulations or such other Laws.

 

10.19 Beneficiaries.

 

Except as expressly provided herein, the provisions of this Section 10 are
solely for the benefit of the Agent and the Banks, and the Loan Parties shall
not have any rights to rely on or enforce any of the provisions hereof. In
performing its functions and duties under this Agreement, the Agent shall act
solely as agent of the Banks and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
of the Loan Parties.

 

11. MISCELLANEOUS

 

11.1 Modifications, Amendments or Waivers.

 

With the written consent of the Required Banks, the Agent, acting on behalf of
all the Banks, and the Borrower, on behalf of the Loan Parties, may from time to
time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Banks or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of the Loan Parties
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Banks and the Loan Parties;
provided, that, without the written consent of all the Banks, no such agreement,
waiver or consent may be made which will:

 

11.1.1. Increase of Commitment; Extension of Expiration Date.

 

Increase the amount of the Revolving Credit Commitment or Term Loan Commitment
of any Bank hereunder or extend the Expiration Date;

 

11.1.2. Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

 

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan or any mandatory Commitment reduction in connection with
such a mandatory prepayment hereunder except for mandatory reductions of the
Commitments on the Expiration Date), the Commitment Fee or any other fee payable
to any Bank, or reduce the principal amount of or the rate of interest borne by
any Loan or reduce the Commitment Fee or any other fee payable to any Bank, or
otherwise affect the terms of payment of the principal of or interest of any
Loan, the Commitment Fee or any other fee payable to any Bank;

 

- 89 -



--------------------------------------------------------------------------------

11.1.3. Release of Collateral or Guarantor.

 

Except for sales of assets permitted by Section 8.2.7 [Disposition of Assets or
Subsidiaries], release Collateral consisting of capital stock or other ownership
interests of any Loan Party or its Subsidiary or release any Guarantor from its
Obligations under the Guaranty Agreement or any other security for any of the
Loan Parties’ Obligations; or

 

11.1.4. Miscellaneous.

 

Amend Section 5.2 [Pro Rata Treatment of Banks], 10.6 [Exculpatory Provisions,
Etc.] or 10.13 [Equalization of Banks] or this Section 11.1, alter any provision
regarding the pro rata treatment of the Banks, change the definition of Required
Banks, or change any requirement providing for the Banks or the Required Banks
to authorize the taking of any action hereunder;

 

provided, further, that no agreement, waiver or consent which would modify the
interests, rights or obligations of the Agent in its capacity as Agent or as the
issuer of Letters of Credit shall be effective without the written consent of
the Agent.

 

11.2 No Implied Waivers; Cumulative Remedies; Writing Required.

 

No course of dealing and no delay or failure of the Agent or any Bank in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power, remedy or
privilege preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Agent and the Banks under
this Agreement and any other Loan Documents are cumulative and not exclusive of
any rights or remedies which they would otherwise have. Any waiver, permit,
consent or approval of any kind or character on the part of any Bank of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

 

11.3 Reimbursement and Indemnification of Banks by the Borrower; Taxes.

 

The Borrower agrees unconditionally upon demand to pay or reimburse to each Bank
(other than the Agent, as to which the Borrower’s Obligations are set forth in
Section 10.5 [Reimbursement of Agent By Borrower, Etc.]) and to save such Bank
harmless against (i) liability for the payment of all reasonable out-of-pocket
costs, expenses and disbursements (including fees and expenses of counsel
(including allocated costs of staff counsel) for each Bank except with respect
to (a) and (b) below), incurred by such Bank (a) in connection with the
administration and interpretation of this Agreement, and other instruments and
documents to be delivered hereunder, (b) relating to any amendments, waivers or
consents pursuant to the provisions hereof, (c) in connection with the
enforcement of this Agreement or any other Loan Document, or collection of

 

- 90 -



--------------------------------------------------------------------------------

amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, and (d) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings, or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Bank, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by such Bank hereunder or thereunder, provided that the Borrower shall not be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements (A) if
the same results from such Bank’s gross negligence or willful misconduct, or (B)
if the Borrower was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that the Borrower
shall remain liable to the extent such failure to give notice does not result in
a loss to the Borrower), or (C) if the same results from a compromise or
settlement agreement entered into without the consent of the Borrower, which
shall not be unreasonably withheld. The Banks will attempt to minimize the fees
and expenses of legal counsel for the Banks which are subject to reimbursement
by the Borrower hereunder by considering the usage of one law firm to represent
the Banks and the Agent if appropriate under the circumstances. The Borrower
agrees unconditionally to pay all stamp, document, transfer, recording or filing
taxes or fees and similar impositions now or hereafter determined by the Agent
or any Bank to be payable in connection with this Agreement or any other Loan
Document, and the Borrower agrees unconditionally to save the Agent and the
Banks harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions.

 

11.4 Holidays.

 

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods] with respect to Interest
Periods under the Euro-Rate Option) and such extension of time shall be included
in computing interest and fees, except that the Loans shall be due on the
Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

 

- 91 -



--------------------------------------------------------------------------------

11.5 Funding by Branch, Subsidiary or Affiliate.

 

11.5.1. Notional Funding.

 

Each Bank shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 11.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Bank) of
such Bank to have made, maintained or funded any Loan to which the Euro-Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrower to such other office),
and as a result of such change, the Borrower would not be under any greater
financial obligation pursuant to Section 5.6 [Additional Compensation in Certain
Circumstances] than it would have been in the absence of such change. Notional
funding offices may be selected by each Bank without regard to such Bank’s
actual methods of making, maintaining or funding the Loans or any sources of
funding actually used by or available to such Bank.

 

11.5.2. Actual Funding.

 

Each Bank shall have the right from time to time to make or maintain any Loan by
arranging for a branch, Subsidiary or Affiliate of such Bank to make or maintain
such Loan subject to the last sentence of this Section 11.5.2. If any Bank
causes a branch, Subsidiary or Affiliate to make or maintain any part of the
Loans hereunder, all terms and conditions of this Agreement shall, except where
the context clearly requires otherwise, be applicable to such part of the Loans
to the same extent as if such Loans were made or maintained by such Bank, but in
no event shall any Bank’s use of such a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder cause such Bank or such branch,
Subsidiary or Affiliate to incur any cost or expenses payable by the Borrower
hereunder or require the Borrower to pay any other compensation to any Bank
(including any expenses incurred or payable pursuant to Section 5.6 [Additional
Compensation in Certain Circumstances]) which would otherwise not be incurred.

 

11.6 Notices.

 

Any notice, request, demand, direction or other communication (for purposes of
this Section 11.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 11.6) in
accordance with this Section 11.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 11.6. Any Notice shall be effective:

 

(i) In the case of hand-delivery, when delivered;

 

92



--------------------------------------------------------------------------------

(ii) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

 

(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

 

(iv) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

 

(v) In the case of electronic transmission, when actually received;

 

(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 11.6; and

 

(vii) If given by any other means (including by overnight courier), when
actually received.

 

Any Bank giving a Notice to a Loan Party shall concurrently send a copy thereof
to the Agent, and the Agent shall promptly notify the other Banks of its receipt
of such Notice.

 

11.7 Severability.

 

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

11.8 Governing Law.

 

Each Letter of Credit and Section 2.9 [Letter of Credit Subfacility] shall be
subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, as the same
may be revised or amended from time to time, and to the extent not inconsistent
therewith, the internal laws of the Commonwealth of Pennsylvania without regard
to its conflict of laws principles, and the balance of this Agreement shall be
deemed to be a contract under the Laws of the Commonwealth of Pennsylvania and
for all

 

- 93 -



--------------------------------------------------------------------------------

purposes shall be governed by and construed and enforced in accordance with the
internal laws of the Commonwealth of Pennsylvania without regard to its conflict
of laws principles.

 

11.9 Prior Understanding.

 

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

11.10 Duration; Survival.

 

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Agent or the Banks, the making of Loans,
issuance of Letters of Credit, or payment in full of the Loans. All covenants
and agreements of the Loan Parties contained in Sections 8.1 [Affirmative
Covenants], 8.2 [Negative Covenants] and 8.3 [Reporting Requirements] herein
shall continue in full force and effect from and after the date hereof so long
as the Borrower may borrow or request Letters of Credit hereunder and until
termination of the Commitments and payment in full of the Loans and expiration
or termination of all Letters of Credit. All covenants and agreements of the
Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Notes, Section 5 [Payments] and Sections 10.5
[Reimbursement of Agent by Borrower, Etc.], 10.7 [Reimbursement of Agent by
Banks, Etc.] and 11.3 [Reimbursement of Banks by Borrower; Etc.], shall survive
payment in full of the Loans, expiration or termination of the Letters of Credit
and termination of the Commitments.

 

11.11 Successors and Assigns.

 

(i) This Agreement shall be binding upon and shall inure to the benefit of the
Banks, the Agent, the Loan Parties and their respective successors and assigns,
except that none of the Loan Parties may assign or transfer any of its rights
and Obligations hereunder or any interest herein. Each Bank may, at its own
cost, make assignments of or sell participations in all or any part of its
Commitments and the Loans made by it to one or more banks or other entities,
subject to the consent of the Borrower and the Agent with respect to any
assignee, such consent not to be unreasonably withheld, provided that (1) no
consent of the Borrower shall be required (A) if an Event of Default exists and
is continuing, or (B) in the case of an assignment by a Bank to an Affiliate of
such Bank, and (2) any assignment by a Bank to a Person other than an Affiliate
of such Bank may not be made in amounts less than the lesser of $5,000,000 or
the amount of the assigning Bank’s Commitment. In the case of an assignment,
upon receipt by the Agent of the Assignment and Assumption Agreement, the
assignee shall have, to the extent of such assignment (unless otherwise provided
therein), the same rights, benefits and obligations as it would have if it had
been a signatory Bank hereunder, the Commitments shall be

 

- 94 -



--------------------------------------------------------------------------------

adjusted accordingly, and upon surrender of any Note subject to such assignment,
the Borrower shall execute and deliver a new Note to the assignee in an amount
equal to the amount of the Revolving Credit Commitment or Term Loan assumed by
it and a new Revolving Credit Note or Term Note to the assigning Bank in an
amount equal to the Revolving Credit Commitment or Term Loan retained by it
hereunder. Any Bank which assigns any or all of its Commitment or Loans to a
Person other than an Affiliate of such Bank shall pay to the Agent a service fee
in the amount of $3,500 for each assignment. In the case of a participation, the
participant shall only have the rights specified in Section 9.2.3 [Set-off] (the
participant’s rights against such Bank in respect of such participation to be
those set forth in the agreement executed by such Bank in favor of the
participant relating thereto and not to include any voting rights except with
respect to changes of the type referenced in Sections 11.1.1 [Increase of
Commitment, Etc.], 11.1.2 [Extension of Payment, Etc.], or 11.1.3 [Release of
Guarantor]), all of such Bank’s obligations under this Agreement or any other
Loan Document shall remain unchanged, and all amounts payable by any Loan Party
hereunder or thereunder shall be determined as if such Bank had not sold such
participation.

 

(ii) Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrower and
the Agent the form of certificate described in Section 11.17 [Tax Withholding
Clause] relating to federal income tax withholding. Each Bank may furnish any
publicly available information concerning any Loan Party or its Subsidiaries and
any other information concerning any Loan Party or its Subsidiaries in the
possession of such Bank from time to time to assignees and participants
(including prospective assignees or participants), provided that such assignees
and participants agree to be bound by the provisions of Section 11.12
[Confidentiality].

 

(iii) Notwithstanding any other provision in this Agreement, any Bank may at any
time pledge or grant a security interest in all or any portion of its rights
under this Agreement, its Note and the other Loan Documents to any Federal
Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR Section 203.14 without notice to or consent of the Borrower or
the Agent. No such pledge or grant of a security interest shall release the
transferor Bank of its obligations hereunder or under any other Loan Document.

 

11.12 Confidentiality.

 

11.12.1. General.

 

The Agent and the Banks each agree to keep confidential all information obtained
from any Loan Party or its Subsidiaries which is nonpublic and confidential or
proprietary in nature (including any information the Borrower specifically
designates as confidential), except as provided below, and to use such
information only in connection with their respective capacities under this
Agreement and for the purposes contemplated hereby. The Agent and the Banks
shall be permitted to disclose such information (i) to outside legal counsel,
accountants and other professional advisors who need to know such information in
connection

 

- 95 -



--------------------------------------------------------------------------------

with the administration and enforcement of this Agreement, subject to agreement
of such Persons to maintain the confidentiality, (ii) to assignees and
participants as contemplated by Section 11.11, and prospective assignees and
participants, (iii) to the extent requested by any bank regulatory authority or,
with notice to the Borrower, as otherwise required by applicable Law or by any
subpoena or similar legal process, or in connection with any investigation or
proceeding arising out of the transactions contemplated by this Agreement, (iv)
if it becomes publicly available other than as a result of a breach of this
Agreement or becomes available from a source not known to be subject to
confidentiality restrictions, or (v) if the Borrower shall have consented to
such disclosure. Notwithstanding anything herein to the contrary, the
information subject to this Section 11.12.1 shall not include, and the Agent and
each Bank may disclose without limitation of any kind, any information with
respect to the “tax treatment” and “tax structure” (in each case, within the
meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to the Agent or such Bank relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, Letters of Credit and
transactions contemplated hereby.

 

11.12.2. Sharing Information With Affiliates of the Banks.

 

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Bank or by one or more Subsidiaries or Affiliates of such Bank
and each of the Loan Parties hereby authorizes each Bank to share any
information delivered to such Bank by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Bank to
enter into this Agreement, to any such Subsidiary or Affiliate of such Bank, it
being understood that any such Subsidiary or affiliate of any Bank receiving
such information shall be bound by the provisions of Section 11.12.1 as if it
were a Bank hereunder. Such Authorization shall survive the repayment of the
Loans and other Obligations and the termination of the Commitments.

 

11.13 Counterparts.

 

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

 

11.14 Agent’s or Bank’s Consent.

 

Whenever the Agent’s or any Bank’s consent is required to be obtained under this
Agreement or any of the other Loan Documents as a condition to any action,
inaction, condition or event, the Agent and each Bank shall be authorized to
give or withhold such consent in its sole

 

- 96 -



--------------------------------------------------------------------------------

and absolute discretion and to condition its consent upon the giving of
additional collateral, the payment of money or any other matter.

 

11.15 Exceptions.

 

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

11.16 CONSENT TO FORUM; WAIVER OF JURY TRIAL.

 

EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA AND THE UNITED
STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN
PARTY AT THE ADDRESSES PROVIDED FOR IN SECTION 11.6 AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH LOAN PARTY WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS
PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE. EACH LOAN PARTY, THE AGENT AND THE BANKS HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT TO THE FULL
EXTENT PERMITTED BY LAW.

 

11.17 Certifications From Banks and Participants

 

11.17.1. Tax Withholding.

 

Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and, upon the
written request of the Agent, each other Bank or assignee or participant of a
Bank) agrees that it will deliver to each of the Borrower and the Agent two (2)
duly completed appropriate valid Withholding Certificates (as defined under §
1.1441-1(c)(16) of the Income Tax Regulations (the “Regulations”)) certifying
its status (i.e. U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Internal Revenue Code. The term
“Withholding Certificate” means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form
W-8IMY and the related statements and certifications as required under §
1.1441-1(e)(2) and/or (3) of the Regulations; a statement described in

 

- 97 -



--------------------------------------------------------------------------------

§ 1.871-14(c)(2)(v) of the Regulations; or any other certificates under the
Internal Revenue Code or Regulations that certify or establish the status of a
payee or beneficial owner as a U.S. or foreign person. Each Bank, assignee or
participant required to deliver to the Borrower and the Agent a Withholding
Certificate pursuant to the preceding sentence shall deliver such valid
Withholding Certificate as follows: (A) each Bank which is a party hereto on the
Closing Date shall deliver such valid Withholding Certificate at least five (5)
Business Days prior to the first date on which any interest or fees are payable
by the Borrower hereunder for the account of such Bank; (B) each assignee or
participant shall deliver such valid Withholding Certificate at least five (5)
Business Days before the effective date of such assignment or participation
(unless the Agent in its sole discretion shall permit such assignee or
participant to deliver such valid Withholding Certificate less than five (5)
Business Days before such date in which case it shall be due on the date
specified by the Agent). Each Bank, assignee or participant which so delivers a
valid Withholding Certificate further undertakes to deliver to each of the
Borrower and the Agent two (2) additional copies of such Withholding Certificate
(or a successor form) on or before the date that such Withholding Certificate
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent Withholding Certificate so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Borrower or the Agent. Notwithstanding the submission of a
Withholding Certificate claiming a reduced rate of or exemption from U.S.
withholding tax, the Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under § 1.1441-7(b) of the Regulations. Further, the Agent is
indemnified under § 1.1461-1(e) of the Regulations against any claims and
demands of any Bank or assignee or participant of a Bank for the amount of any
tax it deducts and withholds in accordance with regulations under § 1441 of the
Internal Revenue Code.

 

11.17.2. USA Patriot Act.

 

Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United states or foreign county, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Bank is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

 

11.18 Joinder of Guarantors.

 

Any Subsidiary of the Borrower which is required to join this Agreement as a
Guarantor pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] shall execute and deliver to the Agent (i) a Guarantor Joinder in
substantially the form attached hereto as Exhibit 1.1(G)(1) pursuant to which it
shall join as a Guarantor each of the documents to which the Guarantors are
parties; and (ii) documents in the forms described in Section 7.1 [First Loans]
modified as appropriate to relate to such Subsidiary. The Loan Parties shall
deliver such Guarantor Joinder and related documents to the Agent within five
(5) Business Days after the date of the filing of such Subsidiary’s articles of
incorporation if the Subsidiary is a corporation, the date of the filing of its
certificate of limited partnership if it is a limited partnership or the date of
its organization if it is an entity other than a limited partnership or
corporation.

 

- 98 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

               

BORROWER;

WITNESS:

     

II-VI INCORPORATED

    /s/    GARY PHILIP NELSON               By:   /s/    CRAIG A.
CREATURO        

Name:

  Gary Philip Nelson      

Name:

  Craig A. Creaturo                

Title:

  Chief Financial Officer and Treasurer                

(SEAL)

 

WITNESS:

     

GUARANTORS:

       

II-VI DELAWARE, INC.

    /s/    GARY PHILIP NELSON               By:   /s/    CRAIG A.
CREATURO        

Name:

  Gary Philip Nelson      

Name:

  Craig A. Creaturo                

Title:

  Treasurer and Secretary                

(SEAL)

 

WITNESS:

     

VLOC INCORPORATED

    /s/    GARY PHILIP NELSON               By:   /s/    CRAIG A.
CREATURO        

Name:

  Gary Philip Nelson      

Name:

  Craig A. Creaturo                

Title:

  Treasurer                

(SEAL)

 



--------------------------------------------------------------------------------

WITNESS:

     

EXOTIC ELECTRO-OPTICS, INC.

    /s/    GARY PHILIP NELSON              

By:

  /s/    CRAIG A. CREATURO        

Name:

  Gary Philip Nelson      

Name:

  Craig A. Creaturo            

Title:

  Treasurer            

(SEAL)

 

WITNESS:

     

II- VI WIDE BAND GAP, INC.

    /s/    GARY PHILIP NELSON              

By:

  /s/    CRAIG A. CREATURO        

Name:

  Gary Philip Nelson      

Name:

  Craig A. Creaturo            

Title:

  Treasurer            

(SEAL)

 

WITNESS:

     

II-VI FLORIDA, INC.

    /s/    GARY PHILIP NELSON              

By:

  /s/    CRAIG A. CREATURO        

Name:

  Gary Philip Nelson      

Name:

  Craig A. Creaturo            

Title:

  Treasurer            

(SEAL)

 

WITNESS:

     

MARLOW INDUSTRIES, INC.,

    /s/    GARY PHILIP NELSON              

By:

  /s/    CRAIG A. CREATURO        

Name:

  Gary Philip Nelson      

Name:

  Craig A. Creaturo            

Title:

  Treasurer            

(SEAL)

 



--------------------------------------------------------------------------------

WITNESS:

     

MARLOW INDUSTRIES ASIA, INC.

    /s/    GARY PHILIP NELSON              

By:

  /s/    CRAIG A. CREATURO        

Name:

  Gary Philip Nelson      

Name:

  Craig A. Creaturo            

Title:

  Treasurer            

(SEAL)

 



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

individually and as Agent

By:   /s/    ROBERT S. FOUST        

Title:

  Vice President

 



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:   /s/    PATRICK J. KAUFMAN        

Title:

  Vice President

 



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY By:   /s/    CHRISTOPHER KANIA        

Title:

  Vice President

 



--------------------------------------------------------------------------------

NATIONAL CITY BANK OF PENNSYLVANIA By:   /s/    DOMINIC J. PELLICCIOTTI        

Title:

  Assistant Vice President

 